


                                                                                                                                          



 
STOCK PURCHASE AGREEMENT
 
BY AND AMONG
 
DXP ENTERPRISES, INC.,
 
VERTEX CORPORATE HOLDINGS, INC.,
 
THE STOCKHOLDERS OF
VERTEX CORPORATE HOLDINGS, INC.
 
AND
 
WATERMILL-VERTEX ENTERPRISES, LLC,
AS REPRESENTATIVE
OF THE STOCKHOLDERS OF
VERTEX CORPORATE HOLDINGS, INC.
 
Dated as of August 28, 2008
 


 









 
 

--------------------------------------------------------------------------------

 



Schedule I - List of Stockholders of the Company
 
Exhibits
 
Exhibit A                      Calculation of Working Capital
Exhibit B                      Escrow Agreement
Exhibit C                      Employment Agreements
Exhibit D                      Form of Release and Waiver
Exhibit E                      Form of Non-Competition/Non-Solicitation
Agreements







 
 

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of August 28, 2008, is
made by and among DXP Enterprises, Inc., a Texas corporation (“Purchaser”),
Vertex Corporate Holdings, Inc., a Delaware corporation (the “Company”), all of
the stockholders of the Company as listed on Schedule I hereto (the
“Stockholders”), and Watermill-Vertex Enterprises, LLC, the representative on
behalf of the Stockholders (the “Representative”).
 
WHEREAS, the Company and its Subsidiaries are engaged in the business of sales,
marketing and distribution of industrial fasteners and other activities related
thereto;
 
WHEREAS, the Stockholders are the owners of all of the issued and outstanding
shares of capital stock of the Company (the “Shares”);
 
WHEREAS, the Stockholders desire to sell the Shares and Purchaser desires to
purchase the Shares and enter into the other transactions contemplated herein
upon the terms and subject to the conditions set forth herein (collectively, the
“Transactions”);
 
WHEREAS, immediately prior to the execution and delivery hereof, the Company
effected a reorganization (the “Reorganization”) pursuant to that certain
Agreement and Plan of Merger, dated as of August 28, 2008, by and among the
Company, HMK-Vertex Holdings I, Inc., a Delaware corporation and prior indirect
stockholder of the Company (“Holdings-I”), HMK-Vertex Holdings II, Inc., a
Delaware corporation and prior indirect stockholder of the Company
(“Holdings-II”), Vertex Acquisition Corp., a Delaware corporation
(“Holdings-III”) and each of the other stockholders of each of the Company,
Holdings-I, Holdings-II and Holdings III (the “Merger Agreement”), pursuant to
which (i) Holdings-I, Holdings-II and Holdings-III were each merged with and
into the Company with the Company as the surviving corporation thereto and (ii)
all stockholders of Holdings-I, Holdings-II and Holdings-III (other than
Holdings-I and Holdings-II) became direct stockholders of the Company and
Stockholders hereunder; and
 
WHEREAS, the Company, Purchaser and the Stockholders desire to enter into
certain other arrangements for their mutual benefit;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:
 
ARTICLE I - DEFINITIONS
 
1.1 Certain Defined Terms.
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Action” means any suit, arbitration, investigation, cause of action, claim,
complaint, criminal prosecution, governmental or administrative proceeding, or
any other proceeding, whether at law or at equity, before or by any Court or
Governmental Authority, before any arbitrator or other tribunal.
 

 
1

--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to any Person, a Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, the first mentioned Person; and “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of stock or other securities, as trustee or executor, by contract or
otherwise.
 
“Approval” means any license, permit, consent, approval, authorization, order,
declaration, registration, filing, waiver, qualification or certification.
 
“Business Day” means any day other than a Saturday, Sunday or day on which banks
are permitted to close in the Commonwealth of Massachusetts or the State of
Texas.
 
“Certificate of Incorporation” means, with respect to any corporation, those
instruments that at the time constitute its corporate charter as filed or
recorded under the general corporation law of the jurisdiction of its
incorporation, including the articles or certificate of incorporation or
organization, and all amendments thereto, as the same may have been restated,
and all amendments thereto (including any articles or certificates of merger or
consolidation, certificate of correction or certificates of designation or
similar instruments which effect any such amendment) which became effective
after the most recent such restatement.
 
“Client” shall mean any Person to whom the Company or its Subsidiaries provides
services.
 
“Closing Date Company Transaction Expenses” shall mean all Company Transaction
Expenses unpaid immediately prior to the Closing.
 
“Closing Indebtedness” means all Indebtedness of the Company and its
Subsidiaries outstanding immediately prior to the Closing.
 
“Closing Working Capital” shall mean the Working Capital immediately prior to
the Closing, excluding therefrom any amounts included in Closing Indebtedness or
Closing Date Company Transaction Expenses.
 
“Code” means the Internal Revenue Code of 1986, as amended, and all Regulations
promulgated thereunder.
 
“Company” shall have the meaning ascribed thereto in the preamble to this
Agreement, and, for the avoidance of doubt, shall include the Company as
comprised following the consummation of the Reorganization, including upon
giving effect of the merger of Holdings-I, Holdings-II and Holdings-III as part
thereof.
 
“Company Intellectual Property” means all Intellectual Property owned, used or
filed by or licensed to the Company or its Subsidiaries.
 

 
2

--------------------------------------------------------------------------------

 

“Company Material Adverse Effect” means (a) a material adverse effect on the
business, assets, properties, results of operations or condition (financial or
otherwise) of the Company and its Subsidiaries (taken as a whole), or (b) a
material adverse effect on the ability of the Company or any of the Stockholders
to consummate the Transactions; provided, however, that, in determining whether
there has been a Company Material Adverse Effect, any adverse effect resulting
from or attributable or relating to an Excluded Matter shall be disregarded and
no Excluded Matter shall be deemed, either individually or in the aggregate, to
constitute a Company Material Adverse Effect.  “Excluded Matter” means any one
or more of the following:  (i) the effect of any change in the United States or
foreign economies or securities or financial markets; (ii) the effect of any
change that generally affects any industry in which the Company or its
Subsidiaries operates that does not disproportionately affect the Company or its
Subsidiaries; (iii) the effect of any action taken by Purchaser or its
Affiliates (provided such action was taken without the participation or written
consent of the Company or any Stockholder) with respect to the Transactions or
with respect to the Company or its Subsidiaries; (iv) the effect of any changes
after the date hereof in applicable Laws or accounting rules; (v) any effect
resulting from the public announcement of this Agreement, compliance with the
terms of this Agreement or the consummation of the Transactions; and (vi) the
indirect or consequential effect of any outbreak of hostilities, acts of war,
sabotage or terrorism or military actions or escalation or material worsening of
any such hostilities, acts of war, sabotage or terrorism or military actions
existing or underway as of the date hereof.
 
“Company Personnel” means any former or current director, officer or employee of
the Company or of its Subsidiaries.
 
“Company Transaction Expenses” means, except as otherwise expressly set forth in
this Agreement, the aggregate amount of all out-of-pocket fees and expenses,
incurred by or on behalf of, or paid or to be paid by, the Company or any of its
Subsidiaries in connection with the process of selling the Company or otherwise
relating to the negotiation, preparation or execution of this Agreement or any
documents or Related Documents contemplated hereby or the performance or
consummation of the Transactions, including (A) any fees and expenses associated
with obtaining necessary or appropriate waivers, consents or approvals of any
Governmental Authority or third parties on behalf of the Company or any of its
Subsidiaries, (B) any fees or expenses associated with obtaining the release and
termination of any Liens (other than Permitted Liens); (C) all brokers’ or
finders’ fees incurred by or on behalf of the Company or any of its
Subsidiaries; (D) fees and expenses of counsel, advisors, consultants,
investment bankers, accountants, and auditors and experts, and (E) all change in
control, sale, “stay-around,” retention, or similar bonuses or payments to
current or former directors, officers, employees and consultants paid as a
result of arrangements in effect as of the Closing in connection with the
Transactions (but shall not, with respect to clause (E), include any payments
related to arrangements separately created or agreed by Purchaser for
compensation by the Company or any of its Subsidiaries for services of such
persons following the Closing).
 
“Contract” means any contract, agreement, arrangement, plan, indenture, note,
bond, mortgage, loan, commitment, obligation, license, lease or other
instrument, and all amendments, modifications and supplements thereto.
 
“Copyright” means any registered copyright (i) licensed from any third party
(other than “shrink-wrap” software) or (ii) assigned, registered or applied for.
 

 
3

--------------------------------------------------------------------------------

 

“Court” means any court or arbitration tribunal of the United States, any
domestic state, or any foreign country, and any political subdivision thereof.
 
“Deductible” means $525,000.
 
“Environmental Law” means any Laws in any way relating to the protection of
human health and safety, the environment or natural resources in connection with
the presence of, or any Remedial Action taken in relation to, a Hazardous
Material in the soil or any body of water, including but not limited to, any
ground water, surface water or aquifer, including the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. § 9601 et
seq.), the Hazardous Materials Transportation Act (49 U.S.C. App. § 1801 et
seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
the Clean Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.) the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the
Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136 et seq.),
and the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as each
has been amended and the regulations promulgated pursuant thereto.
 
“Escrow Fund” means Three Million Two Hundred Fifty Thousand Dollars and Zero
Cents ($3,250,000).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
 
“GAAP” means U.S. generally accepted accounting principles as recognized by the
U.S. Financial Accounting Standards Board consistently applied and maintained
throughout the periods indicated.
 
“Governmental Authority” means any government or governmental or regulatory
agency, authority, department, commission, board, bureau, Court or
instrumentality of the United States, any domestic state, or any foreign
country, and any political subdivision or agency thereof, and includes any
authority having governmental or quasi-governmental powers, including any
administrative agency or commission.
 
“Hazardous Material” means any substance, material or waste that is regulated,
classified, or otherwise characterized under or pursuant to any Environmental
Law as “hazardous,” “toxic,” “pollutant,” “contaminant,” or “radioactive,” or
words of similar meaning or effect, including petroleum, petroleum hydrocarbons,
and its by-products, asbestos, polychlorinated biphenyls, radon, mold and urea
formaldehyde insulation.
 

 
4

--------------------------------------------------------------------------------

 

“Indebtedness” means, without duplication, (i) the principal, accreted value,
accrued and unpaid interest, prepayment and redemption premiums or penalties (if
any), unpaid fees or expenses and other monetary obligations in respect of
(A) indebtedness of the Company and/or any of its Subsidiaries for money
borrowed and (B) indebtedness evidenced by notes, debentures, bonds or other
similar instruments for the payment of which the Company and/or any of its
Subsidiaries is responsible or liable; (ii) all obligations of the Company
and/or any of its Subsidiaries issued or assumed as the deferred purchase price
of property, all conditional sale obligations of the Company and/or any of its
Subsidiaries and all obligations of the Company and/or any of its Subsidiaries
under any title retention agreement (but excluding trade accounts payable and
other accrued current liabilities arising in the ordinary course of business
(other than the current liability portion of any indebtedness for borrowed
money)); (iii) all obligations of the Company and/or any of its Subsidiaries
under leases required to be capitalized in accordance with GAAP; (iv) all
obligations of the Company and/or any of its Subsidiaries for the reimbursement
of any obligor on any letter of credit, banker’s acceptance or similar credit
transaction; (v) all obligations of the Company and/or any of its Subsidiaries
under interest rate or currency swap transactions (valued at the termination
value thereof); (vi) the liquidation value, accrued and unpaid dividends,
prepayment or redemption premiums, repurchase price and penalties (if any),
unpaid fees or expenses and other monetary obligations in respect of any
redeemable preferred stock, warrants or other equity interests of the Company
and/or any of its Subsidiaries; (vii) all obligations of the type referred to in
clauses (i) through (vi) of the Company and/or any of its Subsidiaries for the
payment of which the Company and/or any of its Subsidiaries is responsible or
liable, directly or indirectly, as obligor, guarantor, surety or otherwise,
including guarantees of such obligations; and (viii) all obligations of the type
referred to in clauses (i) through (vii) of other Persons secured by (or for
which the holder of such obligations has an existing right, contingent or
otherwise, to be secured by) any Lien (not including Permitted Liens) on any
property or asset of the Company and/or any of its Subsidiaries (whether or not
such obligation is assumed by the Company and/or any of its Subsidiaries).
 
“Intellectual Property” means any (i) Patents, (ii) Marks, (iii) Copyrights,
(iv) trade secrets, confidential information or know-how, (v) software or
computer programs, or (vi) other intellectual property or proprietary rights.
 
“IRS” means the Internal Revenue Service.
 
“Knowledge of the Company” and all permutations thereof, means (i) with respect
to any fact or matter pertaining to the Company and/or its Subsidiaries, the
actual knowledge of the following individuals plus such knowledge as a prudent
person with the title, position and/or responsibilities as such individuals have
with respect to the Company and/or its Subsidiaries, as the case may be, should
have:  Stephen J. Kotler and Robert Ackerman, and (ii) with respect to any fact
or matter pertaining to any Subsidiary of the Company, the actual knowledge of
the following individuals plus such knowledge as a prudent person with the
title, position and/or responsibilities as such individuals have with respect to
any Subsidiary of the Company should have: David M. Hirsch, Mark Alperin, Mark
Klosek, Dave Kujanek and Peter Burke.
 
“Laws” means all laws (including common law), statutes, codes, licensing
requirements, ordinances and Regulations of any Governmental Authority.
 
“Liabilities” means any damages, fines, losses, adverse claims, penalties,
debts, obligations and other liabilities (including amounts paid in settlement),
whether direct or indirect, known or unknown, asserted or unasserted, absolute
or contingent, accrued or unaccrued, matured or unmatured, determined or
determinable, liquidated or unliquidated, or due or to become due, and whether
in contract, tort, strict liability or otherwise, but excluding any incidental
or consequential damages.
 

 
5

--------------------------------------------------------------------------------

 

“Lien” means any mortgage, pledge, security interest, attachment, encumbrance,
deed of trust, claim, charge, option, right of first refusal, easement,
servitude, proxy, voting trust or agreement, transfer restriction or lien
(statutory or otherwise).
 
“Mark” means any trademark, trade name, trade dress, service mark or domain
name.
 
“Minimum Working Capital” means the Working Capital in the amount of
$28,072,327.
 
“Neutral Auditors” means McGladrey & Pullen, LLP.
 
“Net Closing Indebtedness” means Closing Indebtedness, less the amount of cash
held by the Company and its Subsidiaries immediately prior to the Closing as
identified to Purchaser in the certificate delivered pursuant to Section
7.2(k)(i).
 
“Order” means any judgment, order, writ, injunction, assessment, ruling or
decree of, or any settlement under the jurisdiction of any Court or Governmental
Authority.
 
“Patent” means any United States or foreign patent, any application for a United
States or foreign patent, or any continuation, continuation-in-part, division,
renewal, extension (including any supplemental protection certificate),
reexamination or reissue thereof.
 
“Permitted Liens” means (i) statutory Liens for current Taxes, assessments and
other governmental charges which are not yet due and payable or are due but not
delinquent or are being contested in good faith by appropriate proceedings,
provided an appropriate reserve has been established therefor in accordance with
GAAP, (ii) statutory or common law Liens to secure landlords, sublandlords,
licensors or sublicensors under leases or rental agreements (provided such Liens
are not resulting from any breach, default or violation by the Company or any of
its Subsidiaries of any Contract or Law), (iii) deposits or pledges made in
connection with, or to secure payment of, workers’ compensation, unemployment
insurance, old age pension or other social security programs mandated under
applicable Laws, (iv) statutory or common law Liens in favor of carriers,
warehousemen, mechanics, workmen, repairmen and materialmen to secure claims for
labor, materials or supplies and other like Liens (provided such Liens are not
resulting from any breach, default or violation by the Company or any of its
Subsidiaries of any Contract or Law), (v) restrictions on transfer of securities
imposed generally by applicable state and federal securities Laws, (vi) any
other encumbrance affecting any asset which does not impede or otherwise affect
the ownership or operation of such asset (provided such Liens are not resulting
from any breach, default or violation by the Company or any of its Subsidiaries
of any Contract or Law), (vii) Liens resulting from a filing by an equipment
lessor as a precautionary filing for a lease, (viii) deposits to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business, or (ix) vendors’ Liens to secure payment
(provided such Liens are not resulting from any breach, default or violation by
the Company or any of its Subsidiaries of any Contract or Law).
 
“Person” means an individual, corporation, partnership, association, trust,
unincorporated organization, limited liability company, joint venture or other
legal entity.
 
“Regulation” means any rule or regulation of any Governmental Authority.
 

 
6

--------------------------------------------------------------------------------

 

“Related Documents” means the Escrow Agreement and any other agreement,
instrument, document or certificate contemplated by this Agreement to be
executed by the parties pursuant hereto in connection with the consummation of
the Transactions.
 
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, deposit, dumping, emptying, disposal, discharge, dispersal or
leaching into the indoor or outdoor environment, or into or out of any property
or any other release as defined by the Environmental Laws.
 
“Remedial Action” means all actions including any capital expenditures
undertaken to (i) clean up, remove, treat or in any other way address any
Hazardous Material; (ii) prevent the Release or threat of Release, or minimize
the further Release of any Hazardous Material so it does not migrate or endanger
or threaten to endanger public health or welfare or the indoor or outdoor
environment; (iii) perform pre-remedial studies and investigations or
post-remedial monitoring and care; or (iv) correct a condition of noncompliance
with Environmental Laws.
 
“Representative Fund” means One Million Dollars and Zero Cents ($1,000,000.00).
 
“Subsidiary” means, with respect to any Person, any other Person of which such
Person (either alone or through or together with any other Subsidiary) (i) owns,
directly or indirectly, at least a majority of the stock, voting securities or
other equity interests in such entity or (ii) is entitled, directly or
indirectly, to appoint a majority of the board of directors, board of managers
or comparable body of such Person.  Each reference to a “Subsidiary” or
“Subsidiaries” herein shall be to those of the Company unless otherwise
specifically noted in the relevant text.
 
“Tax Authority” shall mean any Governmental Authority or any quasi-governmental
or private body having jurisdiction over the assessment, determination,
collection or imposition of any Tax.
 
“Taxes” means (i) all taxes and governmental impositions of any kind in the
nature of (or similar to) taxes, payable to any federal, state, local or foreign
Governmental Authority or other Governmental Authority, including, but not
limited to, those on or measured by or referred to as income, franchise,
profits, gross receipts, capital, ad valorem, custom duties, alternative or
add-on minimum taxes, estimated, environmental, disability, registration, value
added, sales, use, service, real or personal property, capital stock, license,
payroll, withholding, employment, social security, workers’ compensation,
unemployment compensation, utility, severance, production, excise, stamp,
occupation, premiums, windfall profits, transfer and gains taxes, (ii) all
interest, penalties, fines and additions to tax imposed with respect to any item
described in clause (i) and (ii) any transferee liability in respect of any
items described in clauses (i) or (ii) payable by reason of Contract,
assumption, transferee liability, operation of Law, Treasury Regulation Section
1.1502-6(a) (or any predecessor or successor thereof of any analogous or similar
provision of Law) or otherwise.
 
“Tax Return” shall mean any report, return, documents, declaration or other
information (and any supporting schedules or attachments thereto) required to be
supplied to any Governmental Authority or jurisdiction with respect to Taxes
(including any returns or reports filed on a consolidated, unitary, or combined
basis), including any information return, claim for refund, amended return or
declaration of estimated Tax.
 
 

 
7

--------------------------------------------------------------------------------

 

“Watermill Realty Promissory Note” shall mean that certain demand promissory
note dated as of the date hereof issued by Watermill Realty, LLC to PFI, LLC
that has been assigned by PFI, LLC to the Representative, on behalf of the
Stockholders, as of the date hereof.
 
“Working Capital” shall mean the difference whether positive or negative between
(a) the current assets (excluding the Watermill Realty Promissory Note as
indicated on Exhibit A) of the Company and its Subsidiaries and (b) the current
liabilities of the Company and its Subsidiaries, all as calculated in accordance
with Exhibit A hereto and the principles set forth thereon.  For the avoidance
of doubt, any deficiency or excess of “cash” (as determined as part of the
determination of Closing Working Capital) from the amount of “cash” used to
determine Net Closing Indebtedness hereunder shall be included in the current
assets or current liabilities for Working Capital purposes, but the amount of
cash used to determine Net Closing Indebtedness shall otherwise be excluded for
such purposes.
 
1.2 Additional Defined Terms.
 
The following terms shall have the meanings set forth in the sections of this
Agreement indicated below:
 
Definition                                   Section
 
Agreement                                                                                                     Preamble
2006
Financials                                                                                                   4.9
2007
Financials                                                                                                   4.9
2008
Financials                                                                                                   4.9
Base Purchase
Price                                                                                         2.2(a)
Closing                                                                                                        2.3
Closing
Date                                                                                                   2.3
COBRA                                                                                           
          4.14(p)
Company
Documents                                                                                       4.5
Company
Plans                                                                                                4.14(c)
Company Third Party
Consents                                                                      4.6
Confidential
Information                                                                                   6.5
Continuing
Employee                                                                                        6.4
Continued Employee
Plans                                                                               6.4
Defense                                                                                                            10.3(b)
Disclosure
Schedule                                                                                    Article
IV
Escrow
Agreement                                                                                             2.4
Escrow
Agent                                                                                                     2.4
ERISA
Affiliate                                                                                                4.14(c)
Excess Adjustment
Obligation                                                                       2.5(c)
Fundamental
Representations                                                                       10.4(a)
Historical Financial
Statements                                                                        4.9
Holdings-I                                                                                                      Recitals

 
8

--------------------------------------------------------------------------------

 

Holdings-II                                                                                                      Recitals
Holdings-III                                                                                                     Recitals
Indemnification
Matter                                                                                       10.3
Indemnification
Notice                                                                                      10.3(a)
Indemnitee                                                                                                            10.3
Indemnitor                                                                                                            10.3
Latest Balance
Sheet                                                                                            4.9
Loss                                                                                
                                   10.1(a)
Material
Contracts                                                                                            4.15(a)
Merger
Agreement                                                                                          Recitals
Multiemployer
Plan                                                                                           4.14(c)
Objection
Notice                                                                                                2.5(b)
PBGC                                                                                            
                      4.14(i)
Products                                                                                         
                    4.25
Purchaser                                                                                          
              Preamble
Purchaser Benefit Plans                                                
                                    6.4
Purchaser Calculated Closing Working
Capital                                            2.5(a)
Purchaser
Documents                                                                                        5.1
Purchaser
Group                                                                                               10.1(a)
Purchaser Third Party
Consents                                                                      5.3
Purchase Price                                                                  
                                 2.2(a)
Related
Persons                                                                                                 4.24
Reorganization                                                                                                Recitals
Representative                                                                                                Preamble
Shares                                                                                         
                     Recitals
Stockholder
Documents                                                                                     3.3
Stockholder
Group                                                                                             10.2
Stockholders                                                                                                   Preamble
Straddle
Period                                                                               
                   10.6(c)
Tax
Claim                                                                                            
            10.6(d)(i)
Title IV
Plans                                                                                         
            4.14(c)
Transactions                                                                                                    Recitals
Transaction
Expenses                                                                            
           9.4(a)
Working Capital
Deficiency                                                                              2.5(c)


 
 

 
9

--------------------------------------------------------------------------------

 

ARTICLE II - SALE OF SHARES AND PURCHASE PRICE
 
2.1 Purchase and Sale of the Shares.  Subject to and in reliance upon the
representations, warranties, covenants and agreements herein set forth, and the
terms and conditions herein contained, at the Closing, each Stockholder shall
sell and deliver to Purchaser the Shares owned by such Stockholder (as set forth
opposite such Stockholder’s name on Schedule I hereto), free and clear of all
Liens and duly endorsed to Purchaser or accompanied by duly executed stock
powers in form satisfactory to Purchaser, and Purchaser shall purchase such
Shares from the Stockholders, for the Purchase Price.
 
2.2 Purchase Price; Payment.
Subject to adjustment as provided in Section 2.5, the aggregate purchase price
to be paid by Purchaser for the Shares pursuant to the terms of this Agreement
shall equal $65,000,000.00 (the “Base Purchase Price”) minus (i) an aggregate
amount equal to the Net Closing Indebtedness and (ii) an aggregate amount equal
to the Closing Date Company Transaction Expenses (as so adjusted, the “Purchase
Price”).
(a) At the Closing, Purchaser shall deposit or cause to be deposited (i) with
the Representative the Purchase Price (less an amount equal to the sum of the
Escrow Fund and the Representative Fund) for the benefit of the Stockholders,
(ii) with the Escrow Agent the Escrow Fund, and (iii) with the Representative,
the Representative Fund.  Allocation of the Purchase Price and any distributions
to the Representative from the Escrow Fund and the Representative Fund among the
Stockholders shall be made pro rata to the Stockholders in the proportions set
forth on Schedule I hereto.
 
2.3 The Closing.  Subject to the terms and conditions hereof, the closing of the
Transactions (the “Closing”) will take place on the date hereof at the offices
of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., One Financial Center,
Boston, MA, at 10:00 a.m. (Eastern Time) or remotely via the exchange of
executed documents and other closing deliverables, unless another time or date
is agreed to in writing by the Company and Purchaser.  The date on which the
Closing actually occurs is herein referred to as the “Closing Date.”
 
2.4 Escrow Agent.  Wells Fargo Bank, N.A. shall act as escrow agent (in such
capacity, the “Escrow Agent”) in respect of the Escrow Fund and the
Representative Fund pursuant to an escrow agreement to be executed by and among
the Representative, Purchaser and the Escrow Agent in substantially the form of
Exhibit B hereto (the “Escrow Agreement”).  On the Closing Date, Purchaser
shall, on behalf of the Stockholders, pay to the Escrow Agent to  escrow
account(s) specified by the Escrow Agent an amount of the Purchase Price equal
to (i) the Escrow Fund and (ii) the Representative Fund, in each case accordance
with the terms of this Agreement and the Escrow Agreement.  The Escrow Agent
shall hold and distribute the Escrow Fund and the Representative Fund in
separate accounts and otherwise in accordance with the terms of this Agreement
and the Escrow Agreement.  The funds in the escrow accounts shall be treated as
being owned by the Stockholders for Tax purposes and all parties hereto will
file all Tax Returns consistent with such treatment.  Any payment the
Stockholders are obligated to make pursuant to Sections 10.1(a)(i)-(iii) shall
be paid first, to the extent there are sufficient funds in the escrow account
initially holding the Escrow Fund, by release of funds from such account by the
Escrow Agent in accordance with the provisions of the Escrow Agreement and shall
accordingly reduce the Escrow Fund and, second, to the extent the Escrow Fund is
insufficient to pay any remaining sums due, then the Stockholders shall be
required to pay all of such additional sums due and owing to the applicable
member of the Purchaser Group by wire transfer of immediately available funds on
the date that such funds would have been released from such escrow account if
sufficient funds were in such account.  Any payment the Stockholders are
obligated to make pursuant to Section 2.5(c) shall be paid first, to the extent
there are sufficient funds in the escrow account initially holding the
Representative Fund, by release of funds from such account by the Escrow Agent
in accordance with the provisions of the Escrow Agreement and shall accordingly
reduce the Representative Fund and, second, to the extent the Representative
Fund is insufficient to pay any remaining sums due, then the Stockholders shall
be required to pay all of such additional sums due and owing thereunder by wire
transfer of immediately available funds on the date for such payment under the
terms of Section 2.5(c).  On the Business Day immediately following the six (6)
month anniversary of the Closing Date, the Escrow Agent shall release a portion
of the funds held in the escrow account initially holding the Escrow Fund to the
Representative (for distribution to the Stockholders in accordance with their
respective pro rata percentage ownership of the Shares) in accordance with the
provisions of the Escrow Agreement.
 

 
10

--------------------------------------------------------------------------------

 

2.5 Working Capital Adjustment.
 
(a) Within seventy (70) days after the Closing Date, Purchaser will, or will
cause the Company to, deliver to the Representative its itemized statement of
the Closing Working Capital (the “Purchaser Calculated Closing Working
Capital”).  The Stockholders and the Representative shall, and shall cause their
respective representatives and Affiliates to, cooperate and assist in the
preparation of the statement setting forth the Purchaser Calculated Closing
Working Capital.
 
(b) If the Representative disagrees with the Purchaser Calculated Closing
Working Capital, the Representative shall, within twenty (20) days after receipt
of the Purchaser Calculated Closing Working Capital, deliver a notice (an
“Objection Notice”) to Purchaser setting forth, in reasonable detail, the
Representative’s dispute with such calculation and the basis therefor.  If
requested by the Representative, Purchaser shall provide to the Representative
copies of relevant documentation used in its calculation; provided, however,
that neither Purchaser nor the Company shall be obligated to provide or deliver
any attorney-client privileged information, except that, in any such case,
Purchaser and the Company shall deliver documentation responsive to the request
either in redacted or reconfigured format with the privileged information
removed.  If the Representative does not deliver the Objection Notice to
Purchaser within twenty (20) days after receipt by the Representative of the
Purchaser Calculated Closing Working Capital, the Purchaser Calculated Closing
Working Capital will be conclusively presumed to be true and correct in all
respects and will be final and binding upon the parties.  If the Representative
delivers the Objection Notice to Purchaser within twenty (20) days after receipt
by the Representative of the Purchaser Calculated Closing Working Capital, the
Representative and Purchaser shall use their respective commercially reasonable
efforts to resolve any disagreements as to the computation of the Closing
Working Capital, but if they do not obtain a final resolution within fifteen
(15) days after Purchaser’s receipt of the Objection Notice, then all amounts
remaining in dispute shall be submitted to the Neutral Auditors.  Purchaser and
the Representative will direct the Neutral Auditors to render a determination
(it being understood that in making such determination, the Neutral Auditors
shall be functioning as an expert and not as an arbitrator) within forty-five
(45) days of its retention.  Each of Purchaser and the Representative agrees to
execute, if requested by the Neutral Auditors, a reasonable engagement letter
and cooperate with the Neutral Auditors and promptly provide documents and
information requested by the Neutral Auditors during their engagement.  The
Neutral Auditors will consider only those items and amounts set forth in the
Objection Notice which Purchaser and the Representative are unable to resolve;
provided that each of Purchaser and the Representative shall be entitled to make
a presentation to the Neutral Auditors regarding the items and amounts that they
are unable to resolve and neither Purchaser nor the Representative will meet
separately with the Neutral Auditors.  In making its determination, the Neutral
Auditors shall (i) be bound by the terms and conditions of this Agreement,
including without limitation, the definition of Working Capital, Exhibit A’s
methodology for calculating Closing Working Capital and the terms of this
Section 2.5(b), and (ii) not assign any value with respect to
 

 
11

--------------------------------------------------------------------------------

 

a disputed amount that is greater than the highest value for such amount claimed
by either the Representative or Purchaser or that is less than the lowest value
for such amount claimed by either the Representative or Purchaser.  The
determination of the Neutral Auditors will be conclusive and binding upon the
Representative and Purchaser.  The costs of the Neutral Auditors shall be borne
by the party whose determination of the Closing Working Capital (as set forth in
the Purchaser Calculated Closing Working Capital, for the Purchaser, or in the
Objection Notice, for the Representative) was farthest from the determination of
the Closing Working Capital by the Neutral Auditors, or equally by the
Representative, on the one hand, and the Purchaser, on the other hand, if the
determination of the Closing Working Capital by the Neutral Auditors is
equidistant between the determinations of the parties.
 
(c) Within three (3) days following the final determination of the Closing
Working Capital as provided in Section 2.5(b) above, either (A) Purchaser shall
pay to the Representative, for the benefit of the Stockholders, an amount equal
to the the excess, if any, of the Closing Working Capital over the Minimum
Working Capital by wire transfer of immediately available funds in such amount
or (B) the Representative, on behalf of the Stockholders, shall (i) assist
Purchaser in directing the Escrow Agent to distribute to Purchaser an amount
from the escrow account holding the Representative Fund equal to the amount by
which the Minimum Working Capital exceeds Closing Working Capital (the “Working
Capital Deficiency”) and (ii) if the Working Capital Deficiency shall be an
amount in excess (such excess, the “Excess Adjustment Obligation”) of the amount
to be distributed by the Escrow Agent pursuant to clause (i) of this Section
2.5(c), then each of the Stockholders shall pay to the Purchaser its pro rata
portion (which shall be determined by multiplying such Stockholder’s percentage
ownership of the Shares as shown on Schedule I hereto by the amount of the
Excess Adjustment Obligation) thereof by wire transfer to Purchaser of
immediately available funds.
 
2.6 Authorization of Transactions, this Agreement and Indemnity Matters.  The
execution of this Agreement shall constitute approval and ratification by the
Stockholders of: (i) the Transactions, (ii) the provisions of this Agreement
(including without limitation the indemnification provisions of Article X
hereof), (iii) the designation and appointment of the Representative pursuant to
Article VIII hereof and (iv) the creation and administration of the
Representative Fund.
 
ARTICLE III - REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS
 
As an inducement to Purchaser to enter into this Agreement and to consummate the
Transactions, each Stockholder hereby severally represents and warrants to
Purchaser:
 
3.1 Title to Shares.  Such Stockholder owns the Shares set forth opposite his,
her or its name on Schedule I hereto beneficially and of record, free and clear
of all Liens.  Such Stockholder has the power and authority to sell, transfer,
assign and deliver the Shares owned by such Stockholder as provided in this
Agreement.  There is no restriction affecting the ability of such Stockholder to
transfer the legal and beneficial title and ownership of the Shares owned by
such Stockholder to Purchaser and, upon delivery thereof to Purchaser pursuant
to the terms of this Agreement and of payment of the Purchase Price at the
Closing, Purchaser will acquire record and beneficial title to the Shares free
and clear of all Liens.
 

 
12

--------------------------------------------------------------------------------

 

Authority of Stockholder.  Such Stockholder has the full legal right and
requisite power and all authority and approval required by law and legal
capacity to enter into and deliver this Agreement and each other Stockholder
Document to which he, she or it is a party and to perform his, her or its
obligations hereunder and thereunder.  The execution, delivery and performance
of this Agreement and the other Stockholder Documents and the consummation of
the transactions contemplated hereby and thereby have been duly and validly
authorized and approved by all necessary action on the part of such Stockholder.
 
3.2 Enforceability.  Such Stockholder has duly and validly executed and
delivered this Agreement and each Related Document to which he, she or it is a
party (the “Stockholder Documents”), and this Agreement and each Stockholder
Document to which he, she or it is a party constitutes a  legal, valid and
binding obligation of such Stockholder enforceable against each Stockholder in
accordance with its terms.
 
3.3 No Violation.  Neither the execution and delivery of this Agreement or any
other Stockholder Document to which he, she or it is a party, the consummation
of the Transactions, nor the performance of this Agreement or any other
Stockholder Document in compliance with its terms and conditions by such
Stockholder will (a) conflict with or result in any violation or default of any
trust agreement, certificate of incorporation, by-law, judgment, Law or Order
applicable to such Stockholder or to the Shares owned by such Stockholder, or
any breach of any agreement to which such Stockholder is a party or by which
such Stockholder or the portion of the Shares owned by such Stockholder are
bound, or constitute a default thereunder, or result in the creation of any Lien
of any kind or nature on, or with respect to such Shares, (b) result in any
violation of, or be in conflict with, or constitute a default under, any
agreement, instrument, Law or Order, in each case applicable to such Stockholder
or by which his, her or its properties (including the portion of the Shares
owned by such Stockholder) are bound, or (c) conflict with, result in any
violation of or default under any loan or credit agreement, note, bond,
mortgage, indenture, lease, permit, concession, franchise, license or other
agreement or instrument applicable to such Stockholder.
 
3.4 Litigation.  There is no Action pending or threatened against such
Stockholder regarding this Agreement or any other Stockholder Document to which
such Stockholder is a party or by which his, her or its properties are bound.
 
3.5 Financial Advisors.  No Person has acted, directly or indirectly, as a
broker, finder or financial advisor for such Stockholder in connection with the
transactions contemplated by this Agreement and no Person is or will be entitled
to any fee or commission or other payment in respect thereof.  Neither such
Stockholder nor any of its Affiliates have engaged or otherwise had a business
relationship (whether business, financial, accounting or otherwise) with the
Neutral Auditors.
 
ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company makes the following representations and warranties to Purchaser,
except as otherwise disclosed by the Company and its Subsidiaries in the
disclosure schedule, dated as of the date of this Agreement and delivered by the
Company to Purchaser simultaneously herewith (which disclosure schedule shall
contain specific references to the representations and warranties to which the
disclosures contained therein relate; provided, however, that any item that is
disclosed in a particular section or subsection of the disclosure schedule shall
be deemed to be disclosed and incorporated into any other section or subsection
of the disclosure schedule where such disclosure would otherwise be appropriate
and the matter disclosed is readily apparent to apply to the subject matter of
such other section or subsection) (the “Disclosure Schedule”):
 

 
13

--------------------------------------------------------------------------------

 

 
4.1 Organization, Good Standing, Qualification and Power.  Each of the Company
and its Subsidiaries (a) is a corporation or limited liability company (as the
case may be) duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation (as the case may be),
(b) has all requisite organizational power and authority to own, lease and
operate its properties and to carry on its business as it is now being
conducted, as required hereunder and by each of the Related Documents and to
perform its obligations hereunder and thereunder, and to consummate the
Transactions, and (c) is duly qualified and in good standing to do business in
those jurisdictions listed in Section 4.1 of the Disclosure Schedule and in all
other jurisdictions where the character of the properties owned, leased or
operated by it or the nature of its activities makes such qualification
necessary.
 
4.2 Subsidiaries.  Section 4.2 of the Disclosure Schedule, sets forth a true and
complete list of all of the Company’s direct and indirect Subsidiaries, together
with the jurisdiction of incorporation or formation of each Subsidiary and the
amount and percentage of each Subsidiary’s outstanding capital stock or other
equity or similar interest owned by the Company or another direct or indirect
Subsidiary of the Company.  Except as set forth in Section 4.2 of the Disclosure
Schedule, neither the Company nor any of its Subsidiaries owns any equity or
similar interest in, or any interest convertible into or exchangeable or
exercisable for, directly or indirectly, any equity or similar interest in, any
Person.  The outstanding shares of capital stock or equity interests of each of
the Company’s Subsidiaries are validly issued, fully paid and non-assessable and
were not issued in violation of any purchase or call option, right of first
refusal, subscription right, preemptive right or any similar right.  All such
shares or other equity interests represented as being owned by the Company or
any of its Subsidiaries are owned by them free and clear of any and all
Liens.  No shares of capital stock are held by any of the Company’s Subsidiaries
as treasury stock.  There is no existing option, warrant, call, right or
Contract to which any of the Company’s Subsidiaries is a party requiring, and
there are no convertible securities of any of the Company’s Subsidiaries
outstanding which upon conversion would require, the issuance of any shares of
capital stock or other equity interests of any of the Company’s Subsidiaries or
other securities convertible into shares of capital stock or other equity
interests of any of the Company’s Subsidiaries.  Except as set forth on Section
4.2 of the Disclosure Schedule, there are no material restrictions on the
ability of the Company’s Subsidiaries to make distributions of cash to their
respective equity holders.
 
4.3 Organizational Documents.  The Company has heretofore delivered to Purchaser
a complete and correct copy of each of its and each of its Subsidiary’s
Certificate of Incorporation and by-laws or other equivalent organizational
documents, each as amended or restated to the date hereof.  The Stockholders
have heretofore delivered to Purchaser a complete and correct copy of their
respective Certificate of Incorporation and by-laws or other equivalent
organizational documents, as applicable to each Stockholder.  Such Certificates
of Incorporation and by-laws or other equivalent organizational documents of the
Company and each of its Subsidiaries are in full force and effect.
 

 
14

--------------------------------------------------------------------------------

 

Capitalization.
(a) The total number of shares of capital stock and the par value of such stock
that the Company and its Subsidiaries have authority to issue is listed in
Section 4.4(a) of the Disclosure Schedule.
 
(b) Section 4.4(b) of the Disclosure Schedule sets forth a table of all holders
of all issued and outstanding shares of the Company.  As of the date hereof
there are 11,000 shares of the Company’s common stock, par value $0.01 per
share, issued and outstanding.  There are no shares held by the Company as
treasury stock.
 
(c) Except as described above or in Section 4.4(c) of the Disclosure Schedule,
there are no outstanding securities, options (whether vested or unvested),
warrants, calls, rights, commitments or agreements to which the Company is a
party or by which any of them is bound obligating the Company or its
Subsidiaries to issue, deliver or sell, or cause to be issued, delivered or
sold, additional shares of capital stock or other securities of the Company or
any of its Subsidiaries.  There are no outstanding contractual obligations of
the Company or any of its Subsidiaries to repurchase, redeem or otherwise
acquire any shares of capital stock (or options to acquire any such shares) or
other securities or equity interests of the Company or any of its
Subsidiaries.  There are no stock appreciation, phantom stock, profit
participation or similar rights of the Company or any of its Subsidiaries.  All
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and nonassessable and not subject to any preemptive or
similar rights.
 
(d) Except as set forth in Section 4.4(d) of the Disclosure Schedule, there are
no voting trusts, proxies, stockholder agreements, or other agreements to which
the Company or any of its Subsidiaries or any of the Stockholders is a party or
by which any of them is bound with respect to the issuance, holding,
acquisition, voting or disposition of any shares of capital stock or other
securities or equity interests of the Company or any of its Subsidiaries.
 
(e) None of Holdings-I, Holdings-II and Holdings-III (i) ever engaged in any
business operations or activities or (ii) was a party to any Contract other than
those specified on Section 4.4(e) of the Disclosure Schedule.  Whether on or
prior to the consummation of the Reorganization, Holdings-I, Holdings-II and
Holdings-III did not have any Liabilities other than those expressly set forth
under the Contracts specified on Section 4.4(e) of the Disclosure Schedule, and
the Company did not become obligated on or succeed to any Liability in respect
of the Reorganization.
 
4.4 Authorization; Binding Obligation.  The execution and delivery by the
Company of this Agreement and each Related Document to which it is a party (the
“Company Documents”), the performance of its obligations hereunder and
thereunder, and the consummation by the Company of the transactions contemplated
hereby and thereby, have been duly and validly authorized by all necessary
corporate action on the part of the Company and no other corporate proceeding on
the part of the Company or any of its Subsidiaries is necessary to authorize
this Agreement or any Company Documents or to consummate the transactions
contemplated hereby and thereby.  This Agreement has been, and each other
Company Document, when executed and delivered by the Company (and assuming the
due authorization, execution and delivery by the other parties hereto and
thereto), will be, duly and validly executed and delivered by the Company, and
this Agreement constitutes, and each Company Document, when executed and
delivered, will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).  None of the
payments to be made in connection with the Closing (including, without
limitation, payment of the Purchase Price to the Stockholders) shall be subject
to withholding or reduction for employment-related Taxes as required by
applicable federal and state withholding Laws; provided, however, that the
provision shall not be construed to apply to any payments under any of the
employment agreements effective as of the Closing as referenced in Section
7.2(f) below.
 

 
15

--------------------------------------------------------------------------------

 

4.5 Approvals.  Except as set forth in Section 4.6 of the Disclosure Schedule
(as set forth therein, the “Company Third Party Consents”), the execution and
delivery of this Agreement and each other Company Document do not, and the
performance of this Agreement and the other Company Documents will not, require
the Company or any of its Subsidiaries to obtain any Approval of any Person or
Approval of, observe any waiting period imposed by, or make any filing with or
notification to, any Governmental Authority.
 
4.6 No Violation.  Except as set forth in Section 4.7 of the Disclosure
Schedule, the execution and delivery by the Company of this Agreement and the
Company Documents do not, and the compliance with and performance of this
Agreement and the other Company Documents, will not, (a) conflict with or
violate the Certificate of Incorporation or by-laws or other equivalent
organizational documents of the Company or any of its Subsidiaries, (b) conflict
with or violate any Law or Order, in each case, applicable to the Company or any
of its Subsidiaries, or by which its or any of their respective properties is
bound or affected, or (c) result in any breach or violation of, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or impair the Company’s or any Subsidiary’s rights or alter the
rights or obligations of any third party under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien on any of the properties or assets of the Company or any
Subsidiary pursuant to, any note, bond, mortgage, indenture, Contract, Approval
or other instrument or obligation to which the Company or any Subsidiary is a
party or by which the Company or any Subsidiary or its or any of their
respective properties is bound or affected.
 
4.7 Required Vote.  The Board of Directors of the Company has, at a meeting duly
called and held or by written consent, (a) approved this Agreement and approved
each Company Document, and (b) determined that the transactions contemplated
hereby and thereby are advisable, fair to and in the best interests of the
Company’s stockholders.
 
4.8 Financial Statements; No Undisclosed Liabilities.  The Company has
previously delivered to Purchaser the (i) audited balance sheet of PFI, LLC, a
Rhode Island limited liability company and Subsidiary of the Company (“PFI”), as
of April 29, 2006, and the related audited statements of income, cash flow and
stockholders’ equity for the period (beginning August 4, 2005) then ended, as
certified by PFI’s independent public accountants and accompanied by a copy of
such auditor’s report (the “2006 Financials”), (ii) audited consolidated balance
sheet of the Company and its Subsidiaries as of April 29, 2007, and the related
audited statements of income, cash flow and stockholders’ equity for the
twelve-month period then ended, as certified by the Company’s independent public
accountants and accompanied by a copy of such auditor’s report (the “2007
Financials”), and (iii) audited consolidated balance sheet of the Company and
its Subsidiaries as of May 3, 2008 (the “Latest Balance Sheet”), and the related
consolidated audited statements of income, cash flows and stockholders’ equity
for the twelve-month period then ended, as certified by the Company’s
independent public accountants and accompanied by a copy of such auditor’s
report (the “2008 Financials”, and together with the 2006 Financials and the
2007 Financials, the “Historical Financial Statements”).  The Historical
Financial Statements were prepared in accordance and consistent with the books
and records of the Company and its Subsidiaries and fairly present the financial
condition of PFI or the Company and its Subsidiaries, as applicable, as of the
dates indicated and the results of operations of PFI or the Company and its
Subsidiaries, as applicable, for the respective periods indicated, and have been
prepared in accordance with GAAP.  Neither the Company nor any of its
Subsidiaries has any Liability of a nature required to be disclosed on a balance
sheet or in the notes to financial statements prepared in accordance with GAAP,
except for (A) Liabilities adequately reflected or reserved against on the
Latest Balance Sheet, (B) Liabilities as described on Section 4.9 of the
Disclosure Schedule and (C) Liabilities incurred since May 3, 2008 in the
ordinary course of business.
 

 
16

--------------------------------------------------------------------------------

 

 
4.9 Absence of Certain Events.  Except as expressly contemplated by this
Agreement or as set forth on Section 4.10 of the Disclosure Schedule, since May
3, 2008 (i) the Company and its Subsidiaries have conducted their respective
businesses only in the ordinary course of business and (ii) there has not been
any event, change, occurrence or circumstance that, individually or in the
aggregate with any such events, changes, occurrences or circumstances, has had
or could reasonably be expected to have a Company Material Adverse
Effect.  Without limiting the generality of the foregoing, except as set forth
in Section 4.10 of the Disclosure Schedule, since May 3, 2008:
 
(a) there has not been any damage, destruction or loss, whether or not covered
by insurance, with respect to the property and assets of the Company or its
Subsidiaries having a replacement cost of more than $50,000 for any single loss
or $150,000 for all such losses;
 
(b) there has not been any declaration, setting aside or payment of any dividend
or other distribution in respect of any shares of capital stock of the Company
or any repurchase, redemption or other acquisition by the Company or its
Subsidiaries of any outstanding shares of capital stock or other securities of,
or other ownership interest in, the Company or its Subsidiaries;
 
(c) neither the Company nor any of its Subsidiaries has awarded or paid any
bonuses to employees of the Company or its Subsidiaries, except to the extent
accrued on the Latest Balance Sheet, or entered into any employment, deferred
compensation, severance or similar agreement (nor amended any such agreement) or
agreed to increase the compensation payable or to become payable by it to any of
the Company’s or any of its Subsidiaries’ directors, officers, employees, agents
or representatives or agreed to increase the coverage or benefits available
under any severance pay, termination pay, vacation pay, company awards, salary
continuation for disability, sick leave, deferred compensation, bonus or other
incentive compensation, insurance, pension or other employee benefit plan,
payment or arrangement made to, for or with such directors, officers, employees,
agents or representatives; there has not been any change by the Company or any
of its Subsidiaries in accounting or Tax reporting principles, methods or
policies;
 
(d) neither the Company nor its Subsidiaries have made or rescinded any election
relating to Taxes or settled or compromised any claim relating to Taxes;
 
(e) neither the Company nor any of its Subsidiaries has entered into any
transaction or Contract other than in the ordinary course of business;
 
(f) neither the Company nor any of its Subsidiaries has failed to promptly pay
and discharge current Liabilities except where disputed in good faith by
appropriate proceedings;
 

 
17

--------------------------------------------------------------------------------

 

 
(g) neither the Company nor any of its Subsidiaries has made any loans, advances
or capital contributions to, or investments in, any Person or paid any fees or
expenses to any Stockholder or any director, officer, partner, stockholder or
Affiliate of any Stockholder other than expense account advances and payments in
the ordinary course of business (consistent with past practice in both type and
amount);
 
(h) neither the Company nor any of its Subsidiaries has (A) mortgaged, pledged
or subjected to any Lien any of its assets, or (B) acquired any assets or sold,
assigned, transferred, conveyed, leased or otherwise disposed of any assets of
the Company or any of its Subsidiaries, except, in the case of clause (B), for
assets acquired, sold, assigned, transferred, conveyed, leased or otherwise
disposed of in the ordinary course of business (which shall not include any
acquisitions of inventories in excess of $5,000,000 individually or in the
aggregate);
 
(i) neither the Company nor any of its Subsidiaries has discharged or satisfied
any Lien, or paid any Liability, except in the ordinary course of business;
 
(j) neither the Company nor its Subsidiaries has canceled or compromised any
debt or claim or amended, canceled, terminated, relinquished, waived or released
any Contract or right except in the ordinary course of business and which, in
the aggregate, would not be material to the Company and its Subsidiaries taken
as a whole;
 
(k) neither the Company nor any of its Subsidiaries has made or committed to
make any capital expenditures or capital additions or betterments in excess of
$100,000 individually or $250,000 in the aggregate;
 
(l) neither Company nor any of its Subsidiaries has issued, created, incurred,
assumed, guaranteed, endorsed or otherwise become liable or responsible with
respect to (whether directly, contingently, or otherwise) any Indebtedness;
 
(m) neither the Company nor any of its Subsidiaries has granted any license or
sublicense of any rights under or with respect to any Intellectual Property
owned by the Company or any of its Subsidiaries;
 
(n) neither the Company nor any of its Subsidiaries has instituted or settled
any Legal Proceeding resulting in a loss of revenue in excess of $25,000 in the
aggregate; and none of the Stockholders or the Company or any of its
Subsidiaries has agreed, committed, arranged or entered into any understanding
to do anything set forth in this Section 4.10.
 

 
18

--------------------------------------------------------------------------------

 

4.10 Legal Proceedings.  Except as set forth in Section 4.11 of the Disclosure
Schedule, there is no Action pending or, to the Knowledge of the Company,
threatened by or against the Company or any of its Subsidiaries or any of their
assets or properties, and neither the Company nor any of its Subsidiaries has
received any written claim, complaint or notice of any such Action.  There is no
Action pending or, to the Knowledge of the Company, threatened against the
Company or any of its Subsidiaries regarding this Agreement or any Related
Document.
 
4.11 Compliance with Laws.  The Company and each of its Subsidiaries is, in all
respects, in material compliance with all Laws and Orders applicable to it or
any of its assets or properties.  Neither the Company nor any Subsidiary has
received any notice to the effect that, or otherwise been advised in writing
that, it is not in compliance with any such Laws or Orders.
 
4.12 Title to Properties.
 
(a) Neither the Company nor any of its Subsidiaries owns any real property.
Section 4.13 of the Disclosure Schedule identifies all lease agreements pursuant
to which any real property is leased to the Company or any of its
Subsidiaries.  The Company has valid leasehold interests in all such real
property free and clear of all Liens, other than Permitted Liens.
 
(b) The Company and its Subsidiaries has good title to all of the items of
tangible personal property reflected on the 2008 Financials as owned by the
Company and its Subsidiaries, and all tangible personal property owned by the
Company and its Subsidiaries is owned free and clear of all Liens, other than
Permitted Liens.
 
(c) Each lease or agreement under which the Company or any of its Subsidiaries
is a lessee or lessor of any property, real or personal, is a valid and binding
agreement thereof, and no event has occurred and is continuing which, with or
without notice or lapse of time, would constitute a default or event of default
by the Company or any of its Subsidiaries (as the case may be) under any such
lease or agreement or, to the Knowledge of the Company, by any other party
thereto.
 
4.13 Employee and Benefit Matters.
 
(a) Except as set forth on Section 4.14(a) of the Disclosure Schedule or as
provided by applicable foreign or domestic Law, the employment of all persons
employed by the Company or its Subsidiaries is terminable at will without any
penalty or severance obligation on the part of the employer.  All sums due for
employee compensation and benefits and all vacation time owing to any employees
of the Company or any of its Subsidiaries as of the Latest Balance Sheet have
been duly and adequately accrued therein in accordance with GAAP.  All employees
of the Company or its Subsidiaries located in the United States are either
United States citizens or resident aliens specifically authorized to engage in
employment in the United States in accordance with all applicable laws.  Section
4.14(a) of the Disclosure Schedule contains a complete and accurate list of all
officers of the Company and its Subsidiaries.
 

 
19

--------------------------------------------------------------------------------

 

Except for Contracts or agreements set forth on Section 4.14(b) of the
Disclosure Schedule, neither the Company nor any of its Subsidiaries is a party
to or obligated in connection with its business, with respect to any (i)
outstanding Contracts with employees, former employees, agents, consultants,
advisers, salesmen, sales representatives, distributors, sales agents or dealers
or (ii) collective bargaining agreements or Contracts with any labor union or
other representative of Company Personnel, or any employee benefits provided for
by any such agreement.  The Company has made available to the Purchaser or its
representatives true and correct copies of all such Contracts.
 
(b) Section 4.14(c) of the Disclosure Schedule sets forth a correct and complete
list of:  (i) all “employee benefit plans” (as defined in Section 3(3) of
ERISA), and all other employee benefit plans, programs, agreements, policies,
arrangements or payroll practices, including bonus plans, employment, consulting
or other compensation agreements, collective bargaining agreements, incentive,
equity or equity-based compensation, or deferred compensation arrangements,
change in control, termination or severance plans or arrangements, stock
purchase, severance pay, sick leave, vacation pay, salary continuation for
disability, hospitalization, medical insurance, life insurance and scholarship
plans and programs maintained by the Company or any of its Subsidiaries or to
which the Company or any of the Subsidiaries contributed or is obligated to
contribute thereunder for Company Personnel (collectively, the “Company Plans”),
and (ii) all “employee pension plans”, as defined in Section 3(2) of ERISA,
subject to Title IV of ERISA or Section 412 of the Code, maintained by the
Company or any of its Affiliates and any trade or business (whether or not
incorporated) that is or has ever been under common control, or that is or has
ever been treated as a single employer, with any of them under Section 414(b),
(c), (m) or (o) of the Code (each, an “ERISA Affiliate”) or to which the Company
or any ERISA Affiliate contributed or has ever been obligated to contribute
thereunder (the “Title IV Plans”).  Section 4.14(c) of the Disclosure Schedule
sets forth each Company Plan and Title IV Plan that is a “multiemployer plan”
(as defined in Section 3(37) of ERISA (a “Multiemployer Plan”)), or is or has
been subject to Sections 4063 or 4064 of ERISA.
 
(c) Correct and complete copies of the following documents, with respect to each
of the Company Plans, have been made available or delivered to Purchaser by the
Company, to the extent applicable:  (i) any plans, all amendments thereto and
related trust documents, insurance contracts or other funding arrangements, and
amendments thereto; (ii) the most recent Forms 5500 and all schedules thereto
and the most recent actuarial report, if any; (iii) the most recent IRS
determination letter; (iv) summary plan descriptions; (v) written communications
to employees relating to the Company Plans; and (vi) written descriptions of all
non-written agreements relating to the Company Plans.
 
(d) The Company Plans have been maintained in all material respects in
accordance with their terms and with all provisions of ERISA, the Code
(including rules and regulations thereunder) and other applicable federal and
state Laws, and neither the Company (or any of the Subsidiaries) nor any “party
in interest” or “disqualified person” with respect to the Company Plans has
engaged in a non-exempt “prohibited transaction” within the meaning of Section
4975 of the Code or Section 406 of ERISA.  No fiduciary has any liability for
breach of fiduciary duty or any other failure to act or comply in connection
with the administration or investment of the assets of any Company Plan.  The
Company Plans intended to qualify under Section 401(a) of the Code are so
qualified and any trusts intended to be exempt from federal income taxation
under Section 501 of the Code are so exempt, and nothing has occurred with
respect to the operation of the Company Plans that could cause the loss of such
qualification or exemption or the imposition of any liability, penalty or tax
under ERISA or the Code.
 

 
20

--------------------------------------------------------------------------------

 

(e) Neither the Company nor any ERISA Affiliate has incurred any liability due
to the termination or reorganization of a Multiemployer Plan.  Purchaser will
not have (i) any obligation to make any contribution to any Multiemployer Plan
or (ii) any withdrawal liability from any Multiemployer Plan under Section 4201
of ERISA, which it would not have had but for the consummation of the
Transactions.
 
(f) All contributions (including all employer contributions and employee salary
reduction contributions) required to have been made under any of the Company
Plans (including workers compensation) or Title IV Plans or by Law (without
regard to any waivers granted under Section 412 of the Code), to any funds or
trusts established thereunder or in connection therewith have been made by the
due date thereof (including any valid extension), and sufficient accruals for
such contributions and other payments in accordance with GAAP were duly and
fully provided for on the Latest Balance Sheet.  No accumulated funding
deficiencies exist in any of the Company Plans or Title IV Plans subject to
Section 412 of the Code.
 
(g) There is no material “amount of unfunded benefit liabilities” (as defined in
Section 4001(a)(18) of ERISA) in any of the Title IV Plans.  Each of the Title
IV Plans are fully funded in accordance with the actuarial assumptions used by
the Pension Benefit Guaranty Corporation (“PBGC”) to determine the level of
funding required in the event of the termination of a Title IV Plan and the
“benefit liabilities” (as defined in Section 4001(a)(16) of ERISA) of such Title
IV Plan using such PBGC assumptions do not exceed the assets of such Title IV
Plan.
 
(h) Except as set forth in Section 4.14(j) of the Disclosure Schedule, neither
the Company nor any ERISA Affiliate has terminated any Title IV Plan, or
incurred any outstanding liability under Section 4062 of ERISA to the PBGC or to
a trustee appointed under Section 4042 of ERISA.  All premiums due the PBGC with
respect to the Title IV Plans have been paid.
 
(i) There has been no “reportable event” (as defined in Section 4043 of ERISA)
with respect to the Title IV Plans that would require the giving of notice or
any event requiring disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA.
 
(j) No Liability under any Company Plan or Title IV Plan has been funded nor has
any such obligation been satisfied with the purchase of a contract from an
insurance company that is not rated AA by Standard & Poor’s Corporation or the
equivalent by any other nationally recognized rating agency.
 
(k) None of the Company, any ERISA Affiliate nor any organization to which the
Company or any ERISA Affiliate is a successor or parent corporation within the
meaning of Section 4069(b) of ERISA has engaged in any transaction within the
meaning of Section 4069 or 4212(c) of ERISA.  There are no pending actions,
claims or lawsuits that have been asserted or instituted against the Company
Plans, the assets of any of the trusts under the Company Plans or the sponsor or
administrator of any of the Company Plans, or against any fiduciary of the
Company Plans with respect to the operation of any of the Company Plans (other
than routine benefit claims), nor, to the Knowledge of the Company, are there
any facts that could form the basis for any such claim or lawsuit.
 

 
21

--------------------------------------------------------------------------------

 

(l) There is no violation of ERISA or the Code with respect to the filing of
applicable reports, documents and notices regarding the Company Plans with the
Secretary of Labor or the Secretary of the Treasury or the furnishing of such
documents to the participants in or beneficiaries of the Company Plans.  All
amendments and actions required to bring the Company Plans into conformity in
all material respects with all of the applicable provisions of the Code, ERISA
and other applicable Laws have been made or taken.  Any bonding required with
respect to the Company Plans in accordance with applicable provisions of ERISA
has been obtained and is in full force and effect.
 
(m) Except as set forth on Section 4.14(r) of the Disclosure Schedule, none of
the Company Plans provides for post-employment life or health insurance,
benefits or coverage for any participant or any beneficiary of a participant,
except as may be required under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”) or similar state Law, and at the expense of
the participant or the participant’s beneficiary.  Each of the Company and any
ERISA Affiliate which maintains a “group health plan” within the meaning Section
5000(b)(1) of the Code has complied with the notice and continuation
requirements of Section 4980B of the Code, COBRA, Part 6 of Subtitle B of Title
I of ERISA and the regulations thereunder.
 
(n) Neither the execution and delivery of this Agreement nor the consummation of
the Transactions will (i) result in any payment becoming due to any Company
Personnel from the Company or any of its Subsidiaries, (ii) increase any
benefits otherwise payable under any Company Plan or Title IV Plan or (iii)
result in the acceleration of the time of payment or vesting of any such
benefits under any Company Plan or Title IV Plan.
 
(o) Neither the Company nor any of its Subsidiaries has a contract, plan or
commitment, whether legally binding or not, to create any additional Company
Plan or to modify any existing Company Plan.
 
(p) No stock or other security issued by the Company or any of its Subsidiaries
forms or has formed a material part of the assets of any Company Plan.
 
(q) Any individual who performs services for the Company or any of the
Subsidiaries (other than through a contract with an organization other than such
individual) and who is not treated as an employee of the Company or any of its
Subsidiaries for Tax purposes by the Company or any of its Subsidiaries is not
an employee for such purposes.
 
(r) The Company and each Subsidiary is in compliance with all applicable Laws
relating to wages, hours, labor (including work conditions, safety regulations
and employee representatives) and collective bargaining agreements.
 

 
22

--------------------------------------------------------------------------------

 

Contracts and Clients.
(s) Section 4.15 of the Disclosure Schedule is a correct and complete list of
each currently effective Contract to which the Company or any of its
Subsidiaries is a party as of the date hereof and which constitutes (i) a
Contract with any of the twenty largest customers by revenue or ten largest
suppliers by purchases of the Company and its Subsidiaries, (ii) a Contract
relating to Indebtedness, (iii) a non-competition, non-solicitation or exclusive
dealing arrangement or any other agreement or obligation which purports to limit
or restrict in any respect (A) the ability of the Company or any of its
Subsidiaries to solicit customers or employees or (B) the manner in which, or
the localities in which, all or any portion of the business and operations of
the Company or any of its Subsidiaries or, following consummation of the
Transactions, the business and operations of Purchaser and its Affiliates, is or
would be conducted, (iv) a Contract that is terminable by the other party or
parties upon a change in control of the Company or any of its Subsidiaries, (v)
a Contract granting a Lien (other than Permitted Liens) upon any property or
asset of the Company or any of its Subsidiaries, (vi) a Contract which is a
joint venture agreement, (vii) a Contract providing for the acquisition or
disposition after the date of this Agreement of any of the Company’s or any
Subsidiary’s assets, (viii) a Contract providing for the indemnification by the
Company or any of its Subsidiaries of any Person, other than standard
indemnification arrangements entered into with Clients in the ordinary course of
business, (ix) any Contract that contains a “most favored nation” clause or
other term providing preferential pricing or treatment to a third party, or (x)
any other Contract (other than purchase orders entered into in the ordinary
course of business) that involves future expenditures or projected receipts by
the Company or any of its Subsidiaries of more than $50,000 in any one-year
period (collectively, “Material Contracts”).
 
(t) Each Material Contract is a valid and binding arrangement of the Company or
a Subsidiary (as applicable) and, to the Knowledge of the Company, of each of
the other parties thereto.  Each Material Contract is in full force and effect,
and none of the Company, its Subsidiaries nor, to the Knowledge of the Company,
any other party thereto is in default or breach under the terms of any Material
Contract.  No Material Contract requires prepayments, additional payments or
increased payments by the Company or any of its Subsidiaries as a result of
consummation of the Transactions.
 
(u) Other than the expiration of Material Contracts in accordance with their
terms, neither the Company nor any of its Subsidiaries has received any written
or, to the Knowledge of the Company, oral notice, that any Client (A) has
ceased, or is planning to cease to use the services of the Company or its
Subsidiaries that such Client currently uses or (B) has substantially reduced,
or is planning to substantially reduce such Client’s use of current services of
the Company or its Subsidiaries. To the Knowledge of the Company, no Client has
otherwise threatened to take any action described in the preceding sentence as a
result of the consummation of the Transactions or any of the documents or
instruments required hereby.
 
4.14 Intellectual Property.
 
(a) Section 4.16(a) of the Disclosure Schedule sets forth a true and complete
list of all Company Intellectual Property, other than any item that is solely
Intellectual Property pursuant to clause (iv), (v) or (vi) of the definition of
such term.
 

 
23

--------------------------------------------------------------------------------

 

Except as set forth in Section 4.16(b) of the Disclosure Schedule, either the
Company or a Subsidiary owns or has valid licenses to use, on an exclusive basis
(except for software and research tools made publicly available), free and clear
of all Liens (other than Permitted Liens) or any other claims, all Company
Intellectual Property; provided, that, no representation or warranty is made in
this Section 4.16(b) with respect to matters relating to infringement or
conflicts with Intellectual Property, which matters are the subject of Section
4.16(e).
 
(b) Except as set forth in Section 4.16(c) of the Disclosure Schedule, neither
the Company nor any Subsidiary pays or receives any royalty to or from anyone
with respect to any Company Intellectual Property, nor has the Company or any
Subsidiary licensed anyone to use any of the Company Intellectual Property.
 
(c) Except as set forth in Section 4.16(d) of the Disclosure Schedule, all
rights of the Company and its Subsidiaries in and to the Company Intellectual
Property will be unaffected by the Transactions.  Except as set forth in Section
4.16(d) of the Disclosure Schedule, neither the Company nor any Subsidiary has
given or received any written notice of any pending conflict with, or
infringement of the rights of others with respect to, any Intellectual Property
or with respect to any license of the Company Intellectual Property.
 
(d) Except as set forth in Section 4.16(e) of the Disclosure Schedule, neither
the Company nor any Subsidiary is subject to any Order with respect to, nor has
it entered into or is it a party to any Contract which restricts or impairs the
use of, any Company Intellectual Property.  Except as set forth in Section
4.16(e) of the Disclosure Schedule, to the Knowledge of the Company, no Company
Intellectual Property, and no services or products sold or contemplated for sale
by the Company or any Subsidiary, conflicts with or infringes upon any
Intellectual Property of any third party, none of the Company and its
Subsidiaries is infringing any Intellectual Property owned by any third party
and none of the activities presently being conducted or planned to be conducted
by the Company or any Subsidiary is infringing or will infringe the Intellectual
Property rights of any third party.
 
(e) Except as set forth in Section 4.16(f) of the Disclosure Schedule, neither
the Company nor any Subsidiary has entered into any consent, indemnification,
forbearance to sue or settlement agreement with respect to Intellectual Property
and no claims have been asserted in writing by any Person with respect to the
validity or enforceability of, or the Company’s or a Subsidiary’s (as the case
may be) ownership of or right to use, the Company Intellectual Property.
 
(f) To the Knowledge of the Company, all trade secrets, confidential information
or know-how of the Company and its Subsidiaries have been maintained in
confidence in accordance with the protection procedures customarily used by
comparable companies in the same industry as the Company and its Subsidiaries to
protect rights of like importance.  All Company Personnel who have contributed
to or participated in the conception or development of any Company Intellectual
Property have executed and delivered to the Company a confidentiality agreement
restricting such Person’s right to disclose proprietary information of the
Company or any Subsidiary.  To the Knowledge of the Company, no Company
Personnel have any claim against the Company or any Subsidiary in connection
with such Person’s involvement in the conception and development of any Company
Intellectual Property and no such claim has been asserted or threatened in
writing.  To the Knowledge of the Company, none of the Company Personnel own any
Intellectual Property for any device, process, design or invention of any kind
now used or needed by the Company or any of its Subsidiaries in the furtherance
of its respective business operations, which Intellectual Property have not been
assigned to the Company or a Subsidiary, with such assignment duly filed in the
United States Patent and Trademark Office for recordation.
 

 
24

--------------------------------------------------------------------------------

 

4.15 Taxes.
 
(a) (i) All Tax Returns required to be filed by or on behalf of each of the
Company and its Subsidiaries have been duly and timely filed with the
appropriate Governmental Authority in all jurisdictions in which such Tax
Returns are required to be filed (after giving effect to any valid extensions of
time in which to make such filings), and all such Tax Returns are true, complete
and correct in all respects; and (ii) all Taxes payable by or on behalf of each
of the Company and its Subsidiaries have been fully and timely paid.  With
respect to any period for which Tax Returns have not yet been filed or for which
Taxes are not yet due or owing, the Company and its Subsidiaries have made due
and sufficient accruals for such Taxes in the Historical Financial Statements
and its books and records.  All required estimated Tax payments sufficient to
avoid any underpayment penalties or interest have been made by or on behalf of
the Company and its Subsidiaries.
 
(b) The Company and each Subsidiary has complied with all applicable Laws and
Orders relating to the payment and withholding of Taxes and has duly and timely
withheld and paid over to the appropriate Governmental Authority all amounts
required to be so withheld and paid under all applicable Laws and Orders.
 
(c) Since August 4, 2005, the Company and its Subsidiaries have been members of
a consolidated group of corporations for U.S. federal and Massachusetts state
income Tax purposes.  The only other members of such consolidated group for U.S.
federal and Massachusetts state income Tax purposes have been Holdings-I,
Holdings-II, Holdings-III and HMK Enterprises, Inc., and HMK Enterprises, Inc.
has been the common parent of such consolidated group.  The only Contract
relating to such consolidated group is set forth in Section 4.17(c) of the
Disclosure Schedule.  Except for the foregoing-described consolidated group,
neither the Company nor any of its Subsidiaries has ever been a member of a
consolidated, combined, affiliated or unitary group of Persons for any U.S.
federal or Massachusetts state income Tax purposes.  From and after the Closing,
none of the Company, its Subsidiaries, Purchaser and its Affiliates will have or
be subject to any Liability based upon, arising out of or caused by the Company
and its Subsidiaries having ever been a member of any consolidated, combined,
affiliated or unitary group of Persons for any U.S. federal or Massachusetts
state income Tax purposes.  Purchaser has received complete copies of (i) all
federal, state, local and foreign income or franchise Tax Returns of the Company
and its Subsidiaries relating to the taxable periods since January 1, 2005;
provided, however, that with respect to such Tax Returns for which the Company
and its Subsidiaries comprised a part of the foregoing-described consolidated
group, such Tax Returns have been conformed to show only those portions of such
returns relating to the activities of Holdings-I, Holdings-II, Holdings-III and
the Company and its Subsidiaries, and (ii) any audit report issued within the
last three years relating to any Taxes due from or with respect to the
Holdings-I, Holdings-II, Holdings-III, the Company or any Subsidiary.  All
income and franchise Tax Returns filed by, on behalf of or with respect to
Holdings-I, Holdings-II, Holdings-III, the Company or any Subsidiary have been
examined by the relevant Governmental Authority or the statute of limitations
with respect to such Tax Returns has expired.
 

 
25

--------------------------------------------------------------------------------

 

(d) Section 4.17(d) of the Disclosure Schedule lists (i) all types of Taxes
paid, and all types of Tax Returns filed by, on behalf of or with respect to
Company or any of its Subsidiaries, and (ii) all of the jurisdictions that
impose such Taxes or with respect to which the Company or any of its
Subsidiaries has a duty to file such Tax Returns.  No claim has been made by any
Tax Authority in a jurisdiction where the Company or any of its Subsidiaries
does not file Tax Returns such that it is or may be subject to taxation by that
jurisdiction.
 
(e) All deficiencies asserted or assessments made as a result of any
examinations by any Tax Authority of the Tax Returns of, or including, the
Company or any of its Subsidiaries have been fully paid, and there are no other
audits or investigations by any Tax Authority in progress, nor has the Company
or any of its Subsidiaries received any notice from any Tax Authority that it
intends to conduct such an audit or investigation.  No issue has been raised by
any Tax Authority in any prior examination of, or including, the Company or any
of its Subsidiaries which, by application of the same or similar principles,
could reasonably be expected to result in a proposed deficiency for any
subsequent taxable period.
 
(f) None of the Company, any of its Subsidiaries or any other Person on their
behalf has (i) filed a consent pursuant to Section 341(f) of the Code or agreed
to have Section 341(f)(2) of the Code apply to any disposition of a subsection
(f) asset (as such term is defined in Section 341(f)(4) of the Code) owned by
the Company or any of its Subsidiaries, (ii) agreed to or is required to make
any adjustments pursuant to Section 481(a) of the Code or any similar provision
of Law or has any knowledge that any Tax Authority has proposed any such
adjustment, or has any application pending with any Tax Authority requesting
permission for any changes in accounting methods that relate to the Company or
any of its Subsidiaries, (iii) executed or entered into a closing agreement
pursuant to Section 7121 of the Code or any similar provision of Law with
respect to the Company or any of its Subsidiaries, (iv) requested any extension
of time within which to file any Tax Return, which Tax Return has since not been
filed, (v) granted any extension for the assessment or collection of Taxes,
which Taxes have not since been paid, or (vi) granted to any Person any power of
attorney that is currently in force with respect to any Tax matter.(g)No
property owned by the Company or any of its Subsidiaries is (i) property
required to be treated as being owned by another Person pursuant to the
provisions of Section 168(f)(8) of the Internal Revenue Code of 1954, as amended
and in effect immediately prior to the enactment of the Tax Reform Act of 1986,
(ii) “tax-exempt use property” within the meaning of Section 168(h)(1) of the
Code or (iii) “tax-exempt bond financed property” within the meaning of Section
168(g) of the Code, (iv) “limited use property” within the meaning of Rev. Proc.
76-30, (v) subject to Section 168(g)(1)(A) of the Code, or (vi) subject to any
provision of state, local or foreign Law comparable to any of the provisions
listed above.
 
(g) No Stockholder is a foreign person within the meaning of Section 1445 of the
Code.
 
(h) Neither the Company nor any of its Subsidiaries is a party to any tax
sharing, allocation, indemnity or similar agreement or arrangement (whether or
not written) pursuant to which it will have any obligation to make any payments
after the Closing.
 

 
26

--------------------------------------------------------------------------------

 

There is no contract, agreement, plan or arrangement covering any person that,
individually or collectively, could give rise to the payment of any amount that
would not be deductible by Purchaser, the Company, its Subsidiaries or any of
their respective Affiliates by reason of Section 280G of the Code.
 
(i) Neither the Company nor any of its Subsidiaries is subject to any private
letter ruling of the IRS or comparable rulings of any Governmental Authority.
 
(j) There are no Liens as a result of any unpaid Taxes upon any of the assets of
the Company or any of its Subsidiaries.
 
(k) Neither the Company nor any of its Subsidiaries has constituted either a
“distributing corporation” or a “controlled corporation” (within the meaning of
Section 355(a)(1)(A) of the Code) in a distribution of stock qualifying for
tax-free treatment under Section 355 of the Code (A) in the two years prior to
the date of this Agreement or (B) in a distribution which could otherwise
constitute part of a “plan” or “series of related transactions” (within the
meaning of Section 355(e) of the Code) in conjunction with the transactions
contemplated by this Agreement.
 
(l) There is no taxable income of the Company or any of its Subsidiaries that
will be required under applicable Law to be reported by Purchaser or any of its
Affiliates, including the Company or any of its Subsidiaries, for a taxable
period beginning after the Closing Date which taxable income was realized (and
reflects economic income) arising prior to the Closing Date.
 
(m) Neither the Company nor any of its Subsidiaries has (i) engaged in any
“intercompany transactions” in respect of which gain was and continues to be
deferred pursuant to Treasury Regulations Section 1.1502-13 or any analogous or
similar provision of Law or (ii) has any “excess loss accounts” in respect of
the stock of any Subsidiary pursuant to Treasury Regulations Section 1.1502-19,
or any analogous or similar provision of Law.
 
(n) The Company and its Subsidiaries have disclosed on federal income Tax
Returns in which they are included all positions taken therein that could give
rise to substantial understatement of federal income Tax within the meaning of
Section 6662 of the Code.
 
(o) Neither the Company nor any of its Subsidiaries has, or has ever had, a
permanent establishment in any country other than the United States, or has
engaged in a trade or business in any country other than the United States that
subjected it to Tax in such country.
 
4.16 Insurance.  Set forth on Section 4.18 of the Disclosure Schedule is a
correct and complete list of all insurance policies owned by the Company and its
Subsidiaries or otherwise pertaining to their business.  The present insurance
policies are in full force and effect.  Neither the Company nor any of its
Subsidiaries has received any written notice of cancellation or intent to cancel
or increase premiums with respect to present insurance policies nor, to the
Knowledge of the Company, is there any basis for any such action.  Except as set
forth on Section 4.18 of the Disclosure Schedule, there are no pending claims
with any insurance company or any instances of a denial of coverage of the
Company or any or its Subsidiaries by any insurance company.
 

 
27

--------------------------------------------------------------------------------

 

Brokers.  Except as set forth on Section 4.19 of the Disclosure Schedule, none
of the Company, any of its Subsidiaries or the Representative has employed any
broker or finder or incurred any liability for any broker’s fees, commissions or
finder’s fees in connection with the Transactions.
 
4.17 Environmental Matters.  Except as set forth on Section 4.20 of the
Disclosure Schedule:
 
(a) the Company and it Subsidiaries are in compliance with all Environmental
Laws;
 
(b) there are no Actions pending or, to the Knowledge of the
Company,  threatened against the Company or any of its Subsidiaries which assert
any claim or seek any Remedial Action in connection with any Environmental Law;
 
(c) neither the Company nor any of its Subsidiaries is subject to any Action or
Order alleging or addressing a violation of, or Liability under, any
Environmental Law or with respect to any Remedial Action or Release or
threatened Release of a Hazardous Material;
 
(d) neither the Company nor any of its Subsidiaries has received any written
notice to the effect that it is or may be liable to any Person as a result of
the Release or threatened Release of a Hazardous Material; and
 
(e) the consummation of the Transactions do not require the consent of or
filings with any Governmental Authority with respect to environmental matters.
 
(f) Notwithstanding any other provisions in this Agreement, the representations
and warranties included in this Section 4.20 are the only representations and
warranties made by the Company with respect to matters arising under
Environmental Laws.
 
4.18 Labor.
 
(a) Except as set forth on Section 4.21 of the Disclosure Schedule, neither the
Company nor any of its Subsidiaries is a party to any labor or collective
bargaining agreement and there are no labor or collective bargaining agreements
which pertain to employees of the Company or any of its Subsidiaries.  The
Company has delivered or otherwise made available to Purchaser true, correct and
complete copies of the labor or collective bargaining agreements listed on
Section 4.21 of the Disclosure Schedule, together with all amendments,
modifications or supplements thereto.
 
(b) Except as set forth on Section 4.21 of the Disclosure Schedule, no Company
Personnel are represented by any labor organization.  No labor organization or
group of Company Personnel has made a pending demand for recognition, and there
are no representation proceedings or petitions seeking a representation
proceeding presently pending or, to the Knowledge of the Company, threatened to
be brought or filed, with the National Labor Relations Board or other labor
relations tribunal.  There is no organizing activity involving the Company or
any of its Subsidiaries pending or, to the Knowledge of the Company, threatened
by any labor organization or group of Company Personnel.
 

 
28

--------------------------------------------------------------------------------

 

There are no (i) strikes, work stoppages, slowdowns, lockouts or arbitrations or
(ii) grievances or other labor disputes pending or, to the Knowledge of the
Company, threatened against or involving the Company or any of its
Subsidiaries.  There are no unfair labor practice charges, grievances or
complaints pending or, to the Knowledge of the Company, threatened by or on
behalf of any Company Personnel or group of Company Personnel.
 
(c) There are no complaints, charges or claims against the Company or any of its
Subsidiaries pending or, to Knowledge of the Company, threatened that could be
brought or filed, with any Governmental Authority based on, arising out of, in
connection with or otherwise relating to the employment or termination of
employment of or failure to employ, any individual.  Each of the Company and its
Subsidiaries is in compliance with all Laws and Orders relating to the
employment of labor, including all such Laws relating to wages, hours, WARN and
any similar state or local “mass layoff” or “plant closing” Law, collective
bargaining, discrimination, civil rights, safety and health, workers’
compensation and the collection and payment of withholding and/or social
security taxes and any similar tax.  There has been no “mass layoff” or “plant
closing” (as defined by WARN) with respect to the Company or any of its
Subsidiaries within the past six (6) months.
 
4.19 Inventories.  The inventories of the Company and its Subsidiaries are in
good and marketable condition, and are usable and of a quantity and quality
saleable in the ordinary course of business.  The inventories of the Company and
its Subsidiaries set forth in the Latest Balance Sheet were valued at the lower
of cost (on a FIFO/LIFO basis) or market and were properly stated therein in
accordance with GAAP.  Adequate reserves have been reflected in the Latest
Balance Sheet for obsolete, excess, damaged, slow-moving, or otherwise unusable
inventory, which reserves were calculated in a manner consistent with past
practice and in accordance with GAAP.  The inventories of the Company and its
Subsidiaries constitute sufficient quantities for the normal operation of
business in accordance with past practice.
 
4.20 Accounts and Notes Receivable and Payable.
 
(a) All accounts and notes receivable of the Company and its Subsidiaries have
arisen from bona fide transactions in the ordinary course of business consistent
with past practice and are payable on ordinary trade terms.  All accounts and
notes receivable of the Company and its Subsidiaries reflected on the Latest
Balance Sheet are good and collectible at the aggregate recorded amounts
thereof, net of any applicable reserves for returns or doubtful accounts
reflected thereon, which reserves are adequate and were calculated in a manner
consistent with past practice and in accordance with GAAP.  All accounts and
notes receivable arising after the date of the Latest Balance Sheet are good and
collectible at the aggregate recorded amounts thereof, net of any applicable
reserves for returns or doubtful accounts.  None of the accounts or the notes
receivable of the Company or any of the Subsidiaries (i) are subject to any
setoffs or counterclaims, (ii) represent obligations for goods sold on
consignment, on approval or on a sale-or-return basis or (iii)subject to any
other repurchase or return arrangement.
 
(b) All accounts payable of the Company and its Subsidiaries reflected in the
Latest Balance Sheet or arising after the date thereof are the result of bona
fide transactions in the ordinary course of business and have been paid or are
not yet due and payable.
 

 
29

--------------------------------------------------------------------------------

 

Related Party Transactions.  Except as set forth on Section 4.24 of the
Disclosure Schedule, no employee, officer, director, stockholder, partner or
member of the Company or any of its Subsidiaries, any member of his or her
immediate family or any of their respective Affiliates (“Related Persons”) (i)
owes any amount to the Company or any of its Subsidiaries, nor does the Company
or any of its Subsidiaries owe any amount to, or has the Company or any of its
Subsidiaries committed to make any loan or extend or guarantee credit to or for
the benefit of, any Related Person, (ii) is involved in any business arrangement
or other relationship with the Company or any of its Subsidiaries (whether
written or oral), (iii) owns any property or right, tangible or intangible, that
is used by the Company or any of its Subsidiaries, (iv) has any claim or cause
of action against the Company or any of its Subsidiaries or (v) owns any direct
or indirect interest of any kind in, or controls or is a director, officer,
employee or partner of, or consultant to, or lender to or borrower from or has
the right to participate in the profits of, any Person which is a competitor,
supplier, customer, landlord, tenant, creditor or debtor of the Company or any
of its Subsidiaries.
 
4.21 Product Warranty; Product Liability.
 
(a) To the Knowledge of the Company, each of the products produced or sold by
the Company or any of its Subsidiaries (“Products”) is, and at all relevant
times, has been, fit for the ordinary purposes for which it is intended to be
used and conforms to any promises or affirmations of fact made on the container
or label for such Product or in connection with its sale.  Each of such Products
contains adequate warnings, presented in a reasonably prominent manner, in
accordance with applicable Laws and current industry practice with respect to
its contents and use.  Neither the Company nor any of its Subsidiaries has any
liability for replacement or repair of any Products or any other customer or
product obligations not reserved against on the Latest Balance Sheet.  Copies of
all correspondence relating to Products received or sent by or on behalf of the
Company or any of its Subsidiaries during the past three (3) years, from or to
any Governmental Authority have been previously delivered to Purchaser. Neither
the Company nor any of its Subsidiaries has sold any Products or delivered any
services that included a warranty for a period of longer than one year.
 
(b) Neither the Company nor any of its Subsidiaries has any Liability arising
out of any injury to individuals or property as a result of the ownership,
possession, or use of any product designed, manufactured, assembled, repaired,
maintained, delivered, sold or installed, or services rendered, by or on behalf
of the Company or any of its Subsidiaries.  Neither the Company nor any of its
Subsidiaries has committed any act or failed to commit any act, which would
result in, and there has been no occurrence which would give rise to or form the
basis of, any material product liability or material liability for breach of
warranty (whether covered by insurance or not) on the part of the Company or any
of its Subsidiaries with respect to products designed, manufactured, assembled,
repaired, maintained, delivered, sold or installed or services rendered by or on
behalf of the Company or any of its Subsidiaries.
 
4.22 Certain Payments.  None of the Company, any of its Subsidiaries, any
Stockholder or, to the Knowledge of the Company, any director, officer,
employee, or other Person associated with or acting on behalf of any of them,
has directly or indirectly (a) made any contribution, gift, bribe, rebate,
payoff, influence payment, kickback or other payment in violation of Law to any
Person, private or public, regardless of form, whether in money, property, or
services (i) to obtain favorable treatment in securing business for the Company
or
any of its Subsidiaries, (ii) to pay for favorable treatment for business
secured by the Company or any of its Subsidiaries, or (iii) to obtain special
concessions or for special concessions already obtained, for or in respect of
the Company or any of its Subsidiaries, or (b) established or maintained any
fund or asset with respect to the Company or any of its Subsidiaries that has
not be recorded in the books and records of the Company and its Subsidiaries.
 

 
30

--------------------------------------------------------------------------------

 



ARTICLE V -  REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to the Company and the Representative,
on behalf of the Stockholders, as follows:
 
5.1 Organization, Good Standing and Qualification. Purchaser (a) is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Texas and (b) has all requisite corporate power and authority to
own, lease and operate its properties and assets and to carry on its business as
now being conducted, to enter into this Agreement, as required hereunder and by
each of the Related Documents to be executed and delivered by Purchaser pursuant
to the terms of this Agreement (the “Purchaser Documents”) and to perform its
obligations hereunder and thereunder, and to consummate the Transactions.
 
5.2 Authorization; Binding Agreement.  The execution and delivery by Purchaser
of this Agreement and each other Purchaser Document, the performance of its
obligations hereunder and thereunder, and the consummation by Purchaser of the
transactions contemplated hereby and thereby, have been duly and validly
authorized by all necessary corporate action on the part of Purchaser and no
other corporate proceeding on the part of Purchaser is necessary to authorize
this Agreement or any other Purchaser Document or to consummate the transactions
so contemplated hereby and thereby.  This Agreement has been, and each other
Purchaser Document, when executed and delivered by Purchaser (and assuming the
due authorization, execution and delivery by the other parties hereto and
thereto), will be, duly and validly executed and delivered by Purchaser, and
this Agreement constitutes, and each Purchaser Document, when executed and
delivered, will constitute, a legal, valid and binding obligation of Purchaser
enforceable against Purchaser in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).
 
5.3 Consents and Approvals.  Except as set forth in Section 5.3 of the
Disclosure Schedule (as set forth therein, the “Purchaser Third Party
Consents”), the execution and delivery by Purchaser of this Agreement and the
other Purchaser Documents do not, and the performance of this Agreement and the
other Purchaser Documents shall not, require Purchaser to obtain any Approval of
any Person or Approval of, observe any waiting period imposed by, or make any
filing with or notification to, any Governmental Authority.
 
5.4 No Violation.  The execution, delivery, compliance with and performance by
Purchaser of this Agreement or any of the other Purchaser Document do not and
will not (a) violate or contravene the Certificate of Incorporation or by-laws,
each as amended to date, of Purchaser, (b) violate or contravene any Law or
Order to which Purchaser is subject, or (c)
conflict with or result in a breach of or constitute a default by Purchaser
under any Contract to which Purchaser is a party or by which Purchaser’s assets
or properties are subject or bound.

 
31

--------------------------------------------------------------------------------

 

5.5 Financial Capability.  Purchaser will have available to it at the Closing
sufficient funds to consummate the Transactions.
 
5.6 Legal Proceedings.  There are no Actions pending or, to the knowledge of
Purchaser, threatened by or against Purchaser, whether at law or in equity, or
before or by any Governmental Authority, which could adversely affect such
party’s ability to perform its obligations under this Agreement or the
consummation of the Transactions.
 
5.7 Financial Advisors.  No Stockholder will be obligated to pay any fee,
commission or other payment in respect of any Person having acted, directly or
indirectly, as a broker, finder or financial advisor for Purchaser in connection
with the transactions contemplated by this Agreement.  Neither Purchaser nor any
of its Affiliates have engaged or otherwise had a business relationship (whether
business, financial, accounting or otherwise) with the Neutral Auditors.
 
ARTICLE VI - COVENANTS
 
6.1 Further Assurances.  Upon the terms and subject to the conditions set forth
in this Agreement, each party hereto shall use reasonable best efforts to take,
or cause to be taken, all actions, and do, or cause to be done, and to assist
and cooperate with the other party or parties in doing, all things necessary,
proper or advisable to consummate and make effective, in the most expeditious
manner practicable, the Transactions and transactions contemplated by the
Related Documents.  Each party hereto, at the reasonable request of another
party hereto, shall execute and deliver such other instruments and do and
perform such other acts and things as may be necessary or desirable for
effecting completely the consummation of this Agreement and the Transactions.
 
6.2 Books and Records.  Following the Closing Date, Purchaser shall afford the
Representative and its representatives reasonable access, during normal working
hours, to the books and records of the Company (and shall permit such Persons to
examine and copy such books and records to the extent reasonably requested);
provided, however, that (a) any such access shall be had or done in such a
manner so as to not interfere with the normal conduct of the business of the
Company and its Subsidiaries, (b) Purchaser shall not be required to provide
access to any confidential record or records, the disclosure of which would
violate any Law or Order or applicable confidentiality agreement of the Company
and/or any of its Subsidiaries with any Person, and (c) Purchaser shall not be
required to permit access to any record or records, the disclosure of which
would cause Purchaser or any of its Affiliates (including the Company and each
of its Subsidiaries) to waive its attorney-client privilege or attorney work
product privilege.  Purchaser shall not destroy any such books and records of
the Company or any of its Subsidiaries until the sixth anniversary of the
Closing.  Due to the fact that the Company and its Subsidiaries have
historically been part of a consolidated group with certain of its Stockholders
for Tax and accounting purposes, the Stockholders, if requested by Purchaser and
at Purchaser’s expense, shall reasonably cooperate and assist Purchaser in
having prepared such financial statements of the Company and its Subsidiaries to
the extent Purchaser may reasonably require by furnishing the necessary
information to Purchaser’s accountant in order to permit Purchaser to comply
with any financial statement requirements with respect to the Company and its
Subsidiaries applicable to Purchaser under the Securities Exchange Act of 1934,
as amended, the Securities Act of 1933, as amended, and the rules and
regulations thereunder, including, without limitation, by causing its accountant
to provide Purchaser with access to such firm’s work papers in support of the
Company and its Subsidiaries.
 

 
32

--------------------------------------------------------------------------------

 

6.3 Public Announcements.  Upon the Closing hereunder, Purchaser shall issue a
press release, delivered on or prior to the date hereof, as mutually agreed with
the Representative, announcing the consummation of the Transactions contemplated
hereby; provided, however, that, notwithstanding the requirement that such
release be mutually agreed with the Representative, Purchaser shall be entitled
to issue any release or statement without such agreement to the extent necessary
to comply (with respect to content and timing thereof) with any applicable Laws.
 
6.4 Employee Benefits.  In regards to the employee benefit plans of Purchaser
providing benefits to individuals who continue their employment with the Company
or its Subsidiaries that are ERISA Affiliates on and after the Closing Date
(each, a “Continuing Employee” and such employee benefit plans, the “Purchaser
Benefit Plans”), except to the extent not permitted by the terms thereof,
Purchaser shall, for purposes of determining whether the Continuing Employee has
met the eligibility service requirements of a Purchaser Benefit Plan, upon each
applicable Continuing Employee’s commencement of participation in an applicable
Purchaser Benefit Plan, and for purposes of vesting and, to the extent
applicable, for purposes of benefit accrual, credit each Continuing Employee
with his or her years of service (or applicable portion thereof, as the case may
be) with the Company and its Subsidiaries that are ERISA Affiliates to the same
extent as such Continuing Employee was entitled to credit for such service under
any similar plan of the Company and its Subsidiaries (“Continued Employee
Plans”) prior to the Continuing Employee’s commencement of participation in the
Purchaser Benefit Plan, except that Continuing Employees shall receive no such
credit (i) to the extent that such credit would result in a duplication of
benefits or (ii) under any newly-established Purchaser Benefit Plan for which
similarly-situated employees of Purchaser do not receive credited
service.  Purchaser shall use reasonable efforts to cause any applicable service
or benefit plan provider providing the Purchaser Benefit Plans that are “group
health plans” (within the meaning of Section 5000(b)(1) of the Code), to the
extent it is lawful, to waive any pre-existing condition exclusions or waiting
periods for Continuing Employees and shall credit such Continuing Employees (and
their dependents) for any deductibles and out-of-pocket expenses paid under the
applicable Continued Employee Plans in the year of initial participation in the
applicable Purchaser Benefit Plans that are group health plans (within the
meaning of Section 5000(b)(1) of the Code), except to the extent a Continuing
Employee (or dependent) was excluded from coverage under the applicable
Continued Employee Plans.  Any Purchaser Benefit Plan that by its terms, whether
specifically or by interpretation, excludes a Continuing Employee from
participation in such Purchaser Benefit Plan (other than any such plans with
respect to which new participation has been frozen for Purchaser employees
generally) shall be amended to provide that Continuing Employees shall
participate in any such plan to the same extent as similarly situated employees
of Purchaser (except as my be prohibited by applicable Law), and no Continuing
Employee shall be denied credit for service performed for the Company or its
Subsidiaries that are ERISA Affiliates under Purchaser Benefit Plans to the
extent consistent with the other provisions of this Section 6.7, if it is
contrary to applicable Law.
 
 

 
33

--------------------------------------------------------------------------------

 

6.5 Confidentiality.  From and after the Closing Date, the Stockholders shall
not and shall cause their directors, officers, employees and Affiliates not to,
directly or indirectly, disclose, reveal, divulge or communicate to any Person,
other than authorized officers, directors and employees of Purchaser, or use or
otherwise exploit for its own benefit or for the benefit of anyone (other than
Purchaser, the Company or any of its Subsidiaries), any Confidential Information
(as defined below).  The Stockholders shall not have any obligation to keep
confidential (or cause its officers, directors or Affiliates to keep
confidential) any Confidential Information if and to the extent disclosure
thereof is specifically required by applicable Law; provided, however, that in
the event disclosure is required by applicable Law, the Stockholders shall, to
the extent reasonably possible, provide Purchaser with prompt notice of such
requirement prior to making any disclosure so that Purchaser may seek an
appropriate protective order.  For purposes of this Section 6.5, “Confidential
Information” means any information with respect to the Company or any of its
Subsidiaries, including methods of operation, customer lists, products, prices,
fees, costs, technology, inventions, trade secrets, know-how, software,
marketing methods, plans, personnel, suppliers, competitors, markets or other
specialized information or proprietary matters.  “Confidential Information” does
not include, and there shall be no obligation hereunder with respect to,
information that (i) is generally available to the public on the date of this
Agreement or (ii) becomes generally available to the public other than as a
result of a disclosure not otherwise permissible hereunder.
 
(a) The covenants and undertakings contained in this Section 6.5 relate to
matters which are of a special, unique and extraordinary character and a
violation of any of the terms of this will cause irreparable injury to
Purchaser, the amount of which will be impossible to estimate or determine and
which cannot be adequately compensated.  Accordingly, the remedy at law for any
breach of this Section 6.5 will be inadequate.  Therefore, Purchaser will be
entitled to a temporary and permanent injunction, restraining order or other
equitable relief from any Court of competent jurisdiction in the event of any
breach of this Section 6.5 without the necessity of proving actual damage or
posting any bond whatsoever.  The rights and remedies provided by this Section
6.5 are cumulative and in addition to any other rights and remedies which
Purchaser may have hereunder or at law or in equity.
 
ARTICLE VII - CONDITIONS PRECEDENT TO THE CLOSING OF THE TRANSACTION
 
7.1 Conditions to Obligation of Each Party to Effect the Transactions.  The
respective obligations of each party to effect the Transactions shall be subject
to the satisfaction of the following conditions:
 
(a) Governmental Approvals.  All Approvals of, or declarations or filings, with
any Governmental Authority required to be obtained or made in order to
consummate the Transactions, if any, shall have been obtained or made.
 
(b) No Injunctions or Restraints; Illegality.  No temporary restraining order,
preliminary or permanent injunction or other Order (whether temporary,
preliminary or permanent) issued by any Court of competent jurisdiction or other
legal restraint or prohibition shall be in effect which prevents the
consummation of the Transactions, nor shall any proceeding brought by any
Governmental Authority seeking any of the foregoing be pending, and there shall
not be any action taken, or any Law or Order enacted, entered, enforced or
deemed applicable to the Transactions, which makes the consummation of the
Transactions illegal.
 

 
34

--------------------------------------------------------------------------------

 

7.2 Additional Conditions to Obligations of Purchaser.  The obligations of
Purchaser to effect the Transactions shall be subject to the satisfaction of the
following additional conditions:
 
(a) Representations and Warranties.  Each of the representations and warranties
of the Company set forth in Article IV and the Stockholders set forth in Article
III shall be true and correct in all respects.
 
(b) Agreements and Covenants.  Each Stockholder and the Company shall have
performed or complied with each obligation, agreement and covenant to be
performed or complied with by it under this Agreement at Closing.
 
(c) Consents.  Each of the Company Third Party Consents listed on Section 7.2(c)
of the Disclosure Schedule shall have been received in a form satisfactory to
Purchaser and copies thereof shall have been delivered to Purchaser.
 
(d) Closing Certificates.  Each Stockholder and the Company (as executed by each
of (i) the President or Chief Executive Officer of the Company and (ii) the
chief financial officer of the Company) shall have delivered to Purchaser a
certificate, each in form and substance reasonably satisfactory to Purchaser,
dated as of the Closing Date, certifying that the conditions set forth in
Sections 7.2(a) and (b) have been satisfied.
 
(e) Resignations.  Each of the directors, managers and officers of the Company
and its Subsidiaries set forth in Section 7.2(e) of the Disclosure Schedule
shall have submitted a letter of resignation effective on and as of the Closing
and such letters shall contain releases from claims to fees and expenses in form
and substance reasonably satisfactory to Purchaser.
 
(f) Employment Agreements.  Each of the employment agreements of David Hirsch,
Mark Alperin, Mark Klosek and Dave Kujanek (to be effective upon the Closing and
set forth in Exhibit C hereto) shall be (subject only to such condition of
effectiveness) in full force and effect.
 
(g) Releases.  The Company and its Subsidiaries shall have (a) terminated all
Contracts with any of the Stockholders or their respective Affiliates (other
than (i) those Contracts set forth in Section 7.2(g) of the Disclosure Schedule
and (ii) Contracts between the Company and its Subsidiaries, Contracts between
the Company and its Subsidiaries and their respective officers and employees and
Contracts the continuation of which Purchaser has approved in writing) and (b)
delivered releases (substantially in the form of Exhibit D hereto) executed by
such Stockholders and certain of their Affiliates with whom the Company has
terminated such Contracts (which must provided that no further payments are due,
or may become due, under or in respect of any such terminated Contacts).  The
Company shall also have delivered to Purchaser releases (substantially in the
form of Exhibit D) from the Stockholders irrevocably and unconditionally
releasing the Company and its Subsidiaries from any and all Liabilities to the
Stockholders (other than pursuant to arrangements as specifically contemplated
by the terms and conditions hereof).
 

 
35

--------------------------------------------------------------------------------

 

(h) Non-Competition/Non-Solicitation Agreements.  Purchaser shall have received
non-competition/non-solicitation agreement substantially in the form of Exhibit
E hereto as executed and delivered by each of David Hirsch, Mark Alperin, Tim
King, Peter Burke, Mark Klosek and David Kujanek.
 
(i) Escrow Agreement.  The Representative and the Escrow Agent shall have
entered into and executed the Escrow Agreement.
 
(j) Real Property.  An amended and restated lease, in form and substance
reasonably satisfactory to Purchaser, shall have been executed and delivered
with respect to the leased property of PFI, LLC in Attleboro, Massachusetts, and
the owner of such property and Purchaser shall have entered into an option
contract, in form and substance reasonably satisfactory to Purchaser, for the
Purchaser’s purchase of such real property.  Purchaser shall have received
evidence of termination of the leases of the Company or a Subsidiary for the
leased properties in Taunton, Massachusetts and Pawtucket, Rhode Island.
 
(k) Approvals.  The Company and its Subsidiaries shall have obtained the
issuance, reissuance or transfer of all Approvals required under any Law or
Order for them to conduct their respective operations and businesses following
the Closing.
 
(l) Deliveries.  Each of the Stockholders and the Company, as applicable, shall
have delivered to Purchaser:
 
(i) a certificate of the Company, in form and substance reasonably satisfactory
to Purchaser, setting forth the balance of all Company Transaction Expenses,
Indebtedness and cash as of the time of Closing so that payment of the Closing
Date Company Transaction Expenses, Closing Indebtedness and Purchase Price can
be made contemporaneously with the Closing;
 
(ii) payoff letters or final invoices, in form and substance reasonably
satisfactory to Purchaser, in respect of Company Transaction Expenses from the
third-party service providers to whom payments shall be made contemporaneously
with the Closing in respect of such Company Transaction Expenses (which such
payoff letters or final invoices shall, at a minimum, provide that the payment
of amounts shown therein will represent payment in full for all fees and
expenses payable in connection with the Transactions);
 
(iii) payoff letters, in form and substance reasonably satisfactory to
Purchaser, in respect of Indebtedness of the Company and any of its Subsidiaries
to be repaid as of the Closing;
 
(iv) payoff letters, in form and substance reasonably satisfactory to Purchaser,
in respect of the warrants identified on Section 4.2 of the Disclosure Schedule
to be canceled as of the Closing; copies of resolutions, certified by the
Secretary of the Company and an authorized person of each Stockholder,
respectively, as to the authorization of the Reorganization, this Agreement and
the Transactions;
 

 
36

--------------------------------------------------------------------------------

 

(v) stock certificates from each of the Stockholders representing the applicable
portion of the Shares owned by such Stockholder, and duly endorsed in blank or
accompanied by stock transfer powers and with all requisite stock transfer tax
stamps attached and otherwise sufficient to transfer the Shares to Purchaser
free and clean of all Liens;
 
(vi) with respect to the Company and each Subsidiary of the Company, a
certificate of good standing dated not more than 10 Business Days prior to the
Closing Date from the Secretary of State of its jurisdiction of incorporation or
organization and for each state in which the Company or such Subsidiary (as
applicable) is qualified to do business as a foreign Person;
 
(vii) all instruments and documents necessary to release any and all Liens
regarding the properties and assets of the Company and any of its Subsidiaries,
other than Permitted Liens, including appropriate UCC financing statement
amendments (termination statements);.
 
(viii) affidavits of non-foreign status from each of the Stockholders that
complies with Section 1445 of the Code; and
 
(ix) such other documents (e.g., estoppel certificates and lien searches) as
Purchaser shall reasonably request.
 
(m) Investment Restriction and Non-solicitation Letter.  Certain of the
Stockholders shall have executed and delivered to Purchaser an investment
restriction and non-solicitation letter.
 
7.3 Additional Conditions to Obligations of the Stockholders.  The obligations
of the Stockholders to effect the Transactions shall be subject to the
satisfaction of the following additional conditions:
 
(a) Representations and Warranties.  Each of the representations and warranties
of Purchaser set forth in Article V shall be true and correct in all respects.
 
(b) Agreements and Covenants.  Purchaser shall have performed or complied with
each obligation, agreement and covenant to be performed or complied with by it
under this Agreement at Closing.
 
(c) Consents.  Each of the Purchaser Third Party Consents shall have been
received in form and substance reasonably satisfactory to the Company.
 
(d) Delivery of Purchase Price.  Purchaser shall have delivered the Purchase
Price to the Representative as specified in Section 2.2(b).
 

 
37

--------------------------------------------------------------------------------

 

Delivery of Escrow Fund/Repesentative Fund.  Purchaser shall have delivered the
Escrow Fund and the Representative Fund to the Escrow Agent as specified in
Section 2.2(b).
 
(e) Purchaser Officer’s Certificate.  Purchaser shall have delivered to the
Company a certificate (as executed by each of (i) the chief executive officer of
Purchaser and (ii) the chief financial officer of Purchaser), dated as of the
Closing Date, certifying that the conditions set forth in Sections 7.3(a) and
(b) have been satisfied.
 
(f) Escrow Agreement.  Purchaser and the Escrow Agent shall have entered into
and executed the Escrow Agreement.
 
ARTICLE VIII - REPRESENTATIVE
 
8.1 Appointment of Representative.  By executing this Agreement, each of the
Stockholders irrevocably appoints, authorizes and empowers the Representative to
be the exclusive proxy, representative, agent and attorney-in-fact of such
Stockholder, with full power of substitution to act in the name, place and
stead, to make all decisions and determinations and to act and execute, deliver
and receive all documents, instruments and consents on behalf of the
Stockholders at any time, in connection with, and that may be necessary or
appropriate to accomplish the intent and implement the provisions of, this
Agreement and the Related Documents, and to facilitate the consummation of the
transactions contemplated hereby and thereby, and in connection with the
activities to be performed by or on behalf of such Stockholders under this
Agreement and the Related Documents, and each other agreement, document,
instrument or certificate referred to herein or therein (including, without
limitation, in connection with any and all claims for remedies brought pursuant
to this Agreement or the Related Documents).  By executing this Agreement, the
Representative accepts such appointment, authority and power.  Without limiting
the generality of the foregoing, the Representative shall have the power to take
any of the following actions on behalf of such Stockholders: (i) to give and
receive notices, communications and consents under this Agreement and the
Related Documents; (ii) to receive and distribute payments pursuant to this
Agreement and the Related Documents, including disbursement of the
Representative Fund on behalf of the Stockholders; (iii) to waive any provision
of this Agreement and the Related Documents; (iv) to assert any claim or
institute any Action; (v) to investigate, defend, contest or litigate any Action
initiated by any Person against the Representative; (vi) to receive process on
behalf of any or all such Stockholders in any such Action; (vii) to negotiate,
enter into settlements and compromises of, resolve and comply with Orders of
Courts and awards of arbitrators or other third party intermediaries with
respect to any disputes arising under this Agreement and the Related Documents;
(viii) to agree to any offsets or other additions or subtractions of amounts to
be paid under this Agreement and the Related Documents, whether from the
Representative Fund or otherwise; and (ix) to make, execute, acknowledge and
deliver all such other agreements, guarantees, orders, receipts, endorsements,
notices, requests, instructions, certificates, stock powers, letters and other
writings, and, in general, to do any and all things and to take any and all
action that the Representative, in its sole and absolute discretion, may
consider necessary or proper or convenient in connection with or to carry out
the activities described in this Section 8.1 and the transactions contemplated
hereby.
 
8.2 Resignation.  The Representative may resign by providing thirty (30) days
prior written notice to each Stockholder and Purchaser.  Upon the resignation of
the Representative, a majority-in-interest of the Stockholders shall appoint a
replacement Representative to serve in accordance with the terms of this
Agreement; provided, however, that such appointment shall be subject to such
newly-appointed Representative notifying Purchaser in writing of his, her or its
appointment and appropriate contact information for purposes of this Agreement,
and Purchaser shall be entitled to rely upon, without independent investigation,
the identity of such newly-appointed Representative as set forth in such written
notice.
 

 
38

--------------------------------------------------------------------------------

 

ARTICLE IX - EXPENSES
 
9.1 Sales Taxes.  For purposes hereof, all sales, transfer and similar Taxes
(but excluding any Taxes resulting from income received or required to be
recognized by any of the recipients of any portion of the Purchase Price), if
any, (i) incurred by Purchaser as a result of the consummation of the
Transactions shall be payable by Purchaser and (ii) incurred by the Company or
any Stockholder as a result of the consummation of the Transactions shall be
payable by the Stockholders.
 
9.2 Expenses.
 
(a) Except as otherwise provided in this Agreement, all fees, costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby, including, without limitation, legal, accounting and investment banking
fees (“Transaction Expenses”), shall be paid by the party incurring such
Transaction Expenses, whether or not the Transactions are consummated.
 
(b) All Closing Date Company Transaction Expenses shall be paid as part of the
Closing pursuant to instructions provided by the Stockholders and the Company
for the payment thereof.
 
(c) Notwithstanding anything to the contrary set forth in this Agreement, all
fees and expenses of the Escrow Agent shall be paid as set forth in the Escrow
Agreement.
 
ARTICLE X -  POST-CLOSING INDEMNIFICATION; SURVIVAL
 
10.1 Stockholders’ Indemnification.
 
(a) Subject to the limitations set forth in this Article X, the Stockholders,
severally and jointly, shall indemnify and hold harmless Purchaser, all of its
Subsidiaries and Affiliates, and their respective directors, officers,
employees, agents and representatives, and their respective successors and
assigns (the “Purchaser Group”), from and against, and pay to the applicable
member of the Purchaser Group the amount of, any and all losses, liabilities,
claims, obligations, deficiencies, demands, judgments, damages, interest, fines,
penalties, suits, actions, causes of action, assessments, awards, costs and
expenses (including the costs of investigation and defense and reasonable
attorneys’ and other professionals’ fees), whether or not involving a third
party claim (individually, a “Loss” and, collectively, “Losses”), based upon,
attributable to, arising out of or caused by any of the following:
 
(i) Misrepresentation.  Any failure of any of the representations or warranties
made by the Company or the Stockholders in this Agreement or in any Company
Document to be true and correct.
 
Nonperformance.  Any breach, failure or refusal by or on the part of the Company
or the Stockholders to satisfy or perform any covenant, agreement or term of
this Agreement or any Company Document required to be satisfied or performed by
it.

 
39

--------------------------------------------------------------------------------

 

 
(ii) Environmental Law.  Any condition, act or omission by the Company or any of
its Subsidiaries or any predecessor thereof or related to the operations of the
Company or any of its Subsidiaries or any predecessor thereof at any real
property currently or formerly owned, operated or leased by the Company or any
of its Subsidiaries or predecessor thereof that creates any such Losses under or
pursuant to any Environmental Law (including any loss of use of property
(whether real or personalty) of the  Company or any of its Subsidiaries),
whether known or unknown, accrued or contingent, to the extent existing on or
prior to the Closing Date; provided, however, that any claims for indemnity
based on this clause (c) must be brought prior to the sixth anniversary of the
Closing Date; and provided, further, that from and after the Closing neither the
Purchaser nor any of its Affiliates (including, without limitation, the Company
and its Subsidiaries) shall knowingly release, modify or waive the rights,
benefits, or covenants, if any, to which the Company or any of its Subsidiaries
would be entitled pursuant to (i) that certain Brownfields Covenant Not to Sue
Agreement dated April 14, 2006 entitled In the Matter of Preferred Real Estate
Investments, Inc. Redevelopment of 34 Forest Street, Attleboro, Massachusetts,
or (ii) that certain Purchase and Sale Agreement between Texas Instruments and
Preferred Real Estate Investments, Inc, in each case to the extent that such
release, modification or waiver shall create additional or increased liability
of the Stockholders pursuant to this Section 10.1(a)(iii).
 
(iii) Expenses/Indebtedness.  Any Company Transaction Expenses (other than those
Closing Company Transaction Expenses paid as part of the Closing), Indebtedness
(other than the Closing Indebtedness paid as part of the Closing) or other fees,
commissions or like payments, including, without limitation, those of any Person
having acted or claiming to have acted, directly or indirectly, as a broker,
finder or financial advisor for the Stockholders or the Company or any of its
Subsidiaries in connection with the transactions contemplated by this Agreement
(other than Closing Company Transaction Expenses).
 
(iv) Reorganization.  Any Liability, condition or circumstance based upon,
relating to, arising from or in connection with the creation, existence, assets,
properties, conditions, results, operations and/or cessation of any thereof of
Holdings-I, Holdings-II and/or Holdings-III, the occurrence of the
Reorganization and the Merger Agreement.
 
(v) Hazelhurst Lease.  Any Liability of the Company or any of its Subsidiaries
attributable to or arising from that certain Lease, dated as of July 1, 2002,
between Mustang Partners, LLC (and any applicable successor in interest thereto)
and PFI, LLC, as amended, supplemented or otherwise modified from time to time
(including as set forth in that certain Commercial Sublease, dated as of August
10, 2007, between PFI, LLC and Furniture Systems & Cubicles, Inc., the
“Hazelhurst Sublease”) relating to the real property located at 10685 Hazelhurst
in Houston, Texas (the “Hazelhurst Lease”); provided, however, that the
Stockholders’ obligations in respect of any such Liability shall be reduced, but
not below zero, to the extent of any proceeds received by the Company or any of
its Subsidiaries from and after the Closing Date pursuant to the
Hazelhurst Sublease.  For the avoidance of doubt, it is the intention of the
parties that after taking into account (I) all payments of any kind or nature
required to be made by the Purchaser or any of its Subsidiaries (including the
Company and any of its Subsidiaries) based upon, attributable to, arising out of
or caused by the Hazelhurst Lease (including ordinary monthly lease payments)
from and after the Closing Date and (II) all payments of any kind or nature
received by the Purchaser or any of its Subsidiaries (including the Company and
any of its Subsidiaries) pursuant to the Hazelhurst Sublease (including ordinary
monthly sublease payments) from and after the Closing Date, the Liability of the
Purchaser and its Subsidiaries (including the Company and its Subsidiaries)
shall be capped at an aggregate amount equal to zero dollars and no cents ($0)
and the Stockholders shall be responsible for all Liability in excess thereof.
 

 
40

--------------------------------------------------------------------------------

 

(b) Subject to the limitations set forth in this Article X, the Stockholders,
severally and not jointly, shall indemnify and hold harmless each member of the
Purchaser Group from and against, and pay to the applicable member of the
Purchaser Group the amount of, any and all Losses based upon, attributable to,
arising out of or caused by any of the following:
 
(i) Misrepresentation.  Any failure of any of the representations or warranties
made by such Stockholder in any Stockholder Document to be true and correct.
 
(ii) Nonperformance.  Any breach, failure or refusal by or on the part of such
Stockholder to satisfy or perform any covenant, agreement or term of any
Stockholder Document required to be satisfied or performed by such Stockholder.
 
(c) For purposes of calculating Losses hereunder, any materiality or Material
Adverse Effect qualifications in the representations, warranties, covenants and
agreements shall be disregarded.
 
10.2 Purchaser’s Indemnification.  Subject to the limitations set forth in this
Article X, from and after the Closing Date, Purchaser shall indemnify and hold
harmless the Stockholders and their respective directors, officers, employees,
agents and representatives, and their respective successors and assigns (the
“Stockholder Group”), from and against, and pay to the applicable member of the
Stockholder Group the amount of, any and all Losses, based upon, attributable
to, arising out of or caused by any of the following:
 
(a) Misrepresentation.  Any failure of any of the representations or warranties
made by Purchaser in this Agreement or in any Purchaser Document to be true and
correct.
 
(b) Nonperformance.  Any breach, failure or refusal by or on the part of
Purchaser to satisfy or perform any covenant, agreement or term of this
Agreement or any Purchaser Document required to be satisfied or performed by it.
 
(c) Expenses.  Any fees, commissions or like payments, including, without
limitation, those of any Person having acted or claiming to have acted, directly
or indirectly, as a broker, finder or financial advisor for Purchaser in
connection with the Transactions.
 
10.3 Indemnification Procedures.  With respect to each event, occurrence or
matter (an “Indemnification Matter”) as to which the Stockholder Group or
Purchaser Group, as the case may be (the “Indemnitee”) is entitled to
indemnification from Purchaser or the Stockholders, as the case may be (the
“Indemnitor”) under Section 10.1 or Section 10.2:
 

 
41

--------------------------------------------------------------------------------

 

(a) Within ten (10) days after the Indemnitee receives written documents
underlying the Indemnification Matter or, if the Indemnification Matter does not
involve a third party action, suit, claim or demand, promptly after the
Indemnitee first has actual knowledge of the Indemnification Matter, the
Indemnitee shall give notice to the Indemnitor of the nature of the
Indemnification Matter and the amount demanded or claimed in connection
therewith (“Indemnification Notice”), together with copies of any such written
documents; provided that no failure to provide Indemnification Notice shall
excuse the Indemnitor from, or otherwise release, waive or affect, its
obligations under this Article X except to the extent such failure prejudices
Indemnitor.
 
(b) If a third party action, suit, claim or demand is involved and the
Indemnitor shall have acknowledged in writing to the Indemnitee its unqualified
obligation to indemnify the Indemnitee as provided hereunder, then, upon receipt
of the Indemnification Notice, the Indemnitor may elect, at its expense and
through counsel of its choice that is not reasonably objected to by the
Indemnitee, to promptly assume and have sole control over the litigation,
defense or settlement (the “Defense”) of the Indemnification Matter, except that
(i) the Indemnitee may, at its option and expense and through counsel of its
choice, participate in (but not control) the Defense; (ii) if the Indemnitee is
a member of the Purchaser Group and there is a legal conflict of interest
between Indemnitor and Indemnitee or additional defenses available to Indemnitee
not available to Indemnitor as provided in an opinion of Indemnitee’s counsel
which Indemnitee shall provide to Indemnitor, then the Indemnitee may, at its
option and through counsel of its choice, and at the Indemnitor’s expense,
assume control of its own Defense, provided that the Indemnitor shall be
entitled to participate in the Defense at its expense and through counsel of its
choice; provided further, however, that the Indemnitee shall only have the right
to settle, adjust or compromise the defense with Indemnitor’s written consent,
which consent may not be unreasonably withheld or delayed; (iii) the Indemnitor
shall not consent to any judgment, compromise or agree to any settlement or
permit a default entry of judgment, without the Indemnitee’s prior written
consent, which shall not be unreasonably withheld (provided that it shall not be
unreasonable to withhold consent unless such judgment, compromise or settlement
provide the Indemnitee an unqualified release from all Liability in respect of
the applicable Indemnification Matter); and (iv) if the Indemnitor fails to
notify the Indemnitee of its election as herein provided or contests its
obligation to indemnify the Indemnitee for an applicable Indemnification Matter,
does not promptly assume control over the Defense or, after doing so, does not
continue to prosecute the Defense diligently and in good faith, the Indemnitee
may, at its option and through a single counsel of its choice, but at the
Indemnitor’s expense, assume control over the Defense.  In any event, the
Indemnitor and the Indemnitee shall reasonably cooperate with each other in
connection with the Defense including by furnishing reasonable access to
documentary or other evidence as is reasonably requested by the other.
 
(c) All amounts owed by an Indemnitor to an Indemnitee (if any) shall be paid in
full (in immediately available funds) within five (5) business days after a
final judgment (without further right of appeal) determining the amount owed is
rendered, or after a final settlement or agreement as to the amount owed is
executed; provided, however, that payment with respect to any Indemnification
Matter arising pursuant to Sections 10.1(a)(i)-(iii) and (vi) shall be paid out
of the Escrow Fund to the extent such funds remain for payment thereof.
 

 
42

--------------------------------------------------------------------------------

 

10.4 Limits on Indemnification.  The Indemnitor’s liability under Section 10.1
and Section 10.2 shall be limited as follows:
 
(a) Deductible.  No amount shall be payable by an Indemnitor under Sections
10.1(a)(i) and 10.1(b)(i) unless and until the aggregate amount of Losses
otherwise payable by the Stockholders thereunder exceeds the Deductible.  No
amount shall be payable by an Indemnitor under Section 10.2(a) unless and until
the aggregate amount of Losses otherwise payable by Purchaser  thereunder
exceeds the Deductible.  At such time as the total amount payable by the
applicable Indemnitor(s) exceeds the Deductible, in the aggregate, the
Indemnitees shall be entitled to be indemnified against the amount of all Losses
in excess of the Deductible.  The foregoing provisions of this Section 10.4(a)
shall not apply to Losses related to the failure to be true and correct of any
of the representations and warranties (i) with respect to the Stockholders, set
forth in Sections 3.1 (Title to Shares), 3.2 (Authority of Stockholder), 3.3
(Enforceability) and 3.6 (Financial Advisors), (ii) with respect to the Company,
set forth in Sections 4.1 (Organization, Good Standing, Qualification and
Power), 4.2 (Subsidiaries), 4.4 (Capitalization), 4.5 (Authorization; Binding
Obligation), 4.13(b) (Title to Properties), Section 4.14(e)-(k), (o) and (t)
(Employee and Benefit Matters), 4.17 (Tax Liabilities), and 4.19 (Brokers), and
(iii) with respect to Purchaser, Sections 5.1 (Organization, Good Standing and
Qualification), 5.3 (Authorization; Binding Agreement) and 5.8 (Financial
Advisors) (collectively, the “Fundamental Representations”).
 
(b) Cap.  Any and all indemnification payments required to be made pursuant to
Sections 10.1(a)(i) and 10.1(b)(i) shall be capped at an aggregate amount  of
Four Million Eight Hundred Seventy-Five Thousand Dollars and Zero Cents
($4,875,000.00) (the “Cap”) and any and all indemnification payments required to
be made pursuant to Section 10.2(a) shall be capped at an aggregate amount equal
to the Cap.  The foregoing provisions of this Section 10.4(b) shall not apply to
Losses related to the failure to be true and correct of any of the Fundamental
Representations. The indemnification obligations of any Stockholder for Losses
under this Article X shall not exceed, and shall be capped at, the amount of the
Purchase Price received by such Stockholder.
 
(c) Calculation of Losses.  The amount of any Losses for which indemnification
is provided to an Indemnitee under this Article X shall be net of any (i) tax
benefit actually realized to such Indemnitee based on a calculation of the tax
liability of such Indemnitee with and without such Loss, and (ii) any insurance
proceeds actually received (in each case, net of any costs of collection or
increased premiums relating thereto, provided that the Indemnitee uses
commercially reasonable efforts to obtain such proceeds); provided, however,
that clause (ii) shall apply only if the effect of such provision does not
constitute an impermissible waiver of the insurer’s rights of subrogation
against the Indemnitee.  Purchaser, the Company and the Stockholders agree to
treat any indemnification payments received pursuant to this Agreement for all
income tax purposes as an adjustment to the Purchase Price.
 
(d) Consequential and Punitive Damages.  Notwithstanding anything to the
contrary contained in this Agreement, no Indemnitor shall be liable for
consequential, special, incidental or punitive damages to an Indemnitee.
 
No Contribution or Recourse.  The Stockholders shall have no right of
contribution or other recourse against the Company or its Subsidiaries or their
respective directors, officers, employees, Affiliates, agents, attorneys,
representatives, assigns or successors for any claim or demand asserted by any
third party in respect of which indemnification may be sought by a member of the
Purchaser Group under Section 10.1, it being acknowledged and agreed that the
covenants and agreements of the Company are solely for the benefit of the
Purchaser Group.

 
43

--------------------------------------------------------------------------------

 

(e) Duplicate Losses.  No member of the Purchaser Group shall be entitled to
indemnification of amounts pursuant to Section 10.1 to the extent such Losses
were included in the calculation of Closing Working Capital for purposes of
determining the adjustment (if any) pursuant to Section 2.5.
 
10.5 Survival of Representations and Warranties.  Except as set forth in this
Agreement, any Related Document, any Company Documents, Stockholder Documents or
Purchaser Document, no party hereto makes any representation or warranty to any
other party hereto.  All representations and warranties of the Stockholders, the
Company and Purchaser contained in this Agreement, any Related Document, any
Company Documents, Stockholder Documents or Purchaser Documents shall survive
the Closing through and including the first (1st) anniversary of the Closing
Date; provided, however, that the Fundamental Representations of each thereof
shall survive the Closing until 90 days following the expiration of the
applicable statute of limitations with respect to the particular matter that is
the subject matter thereof;  provided, further, however, that any obligations
hereunder shall not terminate with respect to any Losses as to which the
Indemnitee shall have given notice to the Indemnitor before the termination of
the applicable survival period therefor.
 
10.6 Tax Matters.
 
(a) Tax Indemnification.  The Stockholders hereby agree, jointly and severally,
to be liable for and to indemnify and hold the Purchaser Group harmless from and
against, and pay to the applicable member of the Purchaser Group the amount of
any and all Losses in respect of (i) all Taxes of the Company and its
Subsidiaries (or any predecessor thereof) (A) for any taxable period ending on
or before the Closing Date, and (B) for the portion of any Straddle Period
ending at the close of business on the Closing Date (determined as provided in
Section 10.6(c)); (ii) any and all Taxes imposed on any member of a
consolidated, combined or unitary group of which the Company or any of its
Subsidiaries (or any predecessor thereof) is or was a member on or prior to the
Closing Date, by reason of the liability of the Company or any Subsidiary (or
any predecessor thereof), pursuant to Treasury Regulation Section 1.1502-6(a)
(or any predecessor or successor thereof or any analogous or similar provision
under state, local or foreign Law); and (iii) the failure of any of the
representations and warranties contained in Section 4.17 to be true and correct
in all respects or the failure to perform any covenant contained in this
Agreement with respect to Taxes; provided that Purchaser has complied with
Section 10.6(b)(i).
 
(b) Filing of Tax Returns; Payment of Taxes.
 
(i) Purchaser shall cause to be timely filed all Tax Returns required to be
filed by the Company and its Subsidiaries for any taxable period ending after
the Closing Date and, subject to the rights to payment from the Stockholders
under Section 10.6(b)(ii), pay or cause to be paid all Taxes shown due
thereon.  Purchaser shall cause such Tax Returns to be filed on a basis
consistent with past tax periods of the Company and its Subsidiaries (other than
the deconsolidation of the Company and its Subsidiaries from a consolidated
group including certain Stockholders and their Affiliates for Tax Purposes)
unless otherwise required by applicable Laws.  HMK Enterprises, Inc. shall cause
to be timely filed all Tax Returns (including, without limitation, as part of
its consolidated combined Tax Return) required to be filed with respect to the
Company and its Subsidiaries for any taxable period ending on or before the
Closing Date and pay or cause to be paid all Taxes shown due thereon.
 

 
44

--------------------------------------------------------------------------------

 

(ii) Not later than ten days prior to the due date for the payment of Taxes on
any Tax Returns which Purchaser has the responsibility to cause to be filed
pursuant to Section 10.6(b)(i), the Stockholders shall pay to Purchaser the
amount of Taxes, as reasonably determined by Purchaser, owed by the Stockholders
pursuant to the provisions of Section 10.6(a).  No payment pursuant to this
Section 10.6(b)(ii) shall excuse the Stockholders from its indemnification
obligations pursuant to Section 10.6(a) if the amount of Taxes as ultimately
determined (on audit or otherwise) for the periods covered by such Tax Returns
exceeds the amount of the Stockholders’ payment under this Section
10.6(b)(ii).  The Company and its Subsidiaries shall reasonably cooperate with
HMK Enterprises, Inc. so that it may prepare and file any Tax Returns required
to be filed by it under Section 10.6(b)(i).  HMK Enterprises, Inc. shall provide
Purchaser, on behalf of the Company and its Subsidiaries, with a reasonable
opportunity (not later than five (5) Business Days prior to the filing due date
therefor) to review the content of any Tax Returns required to be filed by it
under Section 10.6(b)(i) to the extent of any elections or information provided
therein for the Company and its Subsidiaries.
 
(c) Straddle Period Tax Allocation.  The Company will, unless prohibited by
applicable Law, close the taxable period of the Company and its Subsidiaries as
of the close of business on the Closing Date.  If applicable Law does not permit
the Company or a Subsidiary to close its taxable year on the Closing Date or in
any case in which a Tax is assessed with respect to a taxable period which
includes the Closing Date (but does not begin or end on that day) (a “Straddle
Period”), the Taxes, if any, attributable to a Straddle Period shall be
allocated (i) to the Stockholders for the period up to and including the close
of business on the Closing Date, and (ii) to Purchaser for the period subsequent
to the Closing Date.  Any allocation of income or deductions required to
determine any Taxes attributable to a Straddle Period shall be made by means of
a closing of the books and records of the Company and its Subsidiaries as of the
close of the Closing Date, provided that exemptions, allowances or deductions
that are calculated on an annual basis (including, but not limited to,
depreciation and amortization deductions) shall be allocated between the period
ending on the Closing Date and the period after the Closing Date in proportion
to the number of days in each such period.
 
(d) Tax Audits.
 
(i) If notice of any legal proceeding with respect to Taxes of the Company or
any of its Subsidiaries (a “Tax Claim”) shall be received by any party for which
another party may reasonably be expected to be liable pursuant to Section
10.6(a), the notified party shall notify such other party in writing of such Tax
Claim; provided, however, that the failure of the notified party to give the
other party notice as provided herein shall not relieve such failing party of
its obligations under this Section 10.6 except to the extent that the other
party is actually prejudiced thereby.
 
(ii) Purchaser shall have the right, at the expense of the Stockholders to the
extent such Tax Claim is subject to indemnification by the Stockholders pursuant
to Section 10.6(a) hereof, to represent the interests of the Company and its
Subsidiaries in any Tax Claim; provided, that with respect to a Tax Claim
relating exclusively to taxable periods ending on or before the Closing Date,
Purchaser shall not settle such claim without the consent of the Stockholders,
which consent shall not be unreasonably withheld.

 
45

--------------------------------------------------------------------------------

 

 
(e) Disputes.  Any dispute as to any matter covered by this Section 10.6 shall
be resolved by an independent accounting firm mutually acceptable to the
Representative and the Purchaser.  The fees and expenses of such accounting firm
shall be borne equally by the Stockholders, on the one hand, and the Purchaser
on the other.  If any dispute with respect to a Tax Return is not resolved prior
to the due date of such Tax Return, such Tax Return shall be filed in the manner
which the party responsible for preparing such Tax Return deems correct.
 
(f) Time Limits.  Any claim for indemnity under this Section 10.6 may be made at
any time prior to ninety (90) days after the expiration of the applicable Tax
statute of limitations with respect to the relevant taxable period (including
all periods of extension, whether automatic or permissive).
 
(g) Refunds.  Any Tax refunds that are received by the Company or any of its
Subsidiaries attributable or relating to Taxes of the Company or its
Subsidiaries for Tax periods or portions thereof ending on or before the Closing
Date shall be for the account of the Stockholders, and Purchaser shall pay over
to the Representative (for the benefit of the Stockholders pro rata) any such
refund within ten (10) Business Days after receipt thereof.
 
(h) Exclusivity.  The indemnification provided for in this Section 10.6 shall be
the sole remedy for any claim in respect of Taxes, including any claim arising
out of or relating to a breach of Section 4.17.  In the event of a conflict
between the provisions of this Section 10.6, on the one hand, and the provisions
of Sections 10.1 through 10.5, on the other, the provisions of this Section 10.6
shall control.
 
10.7 Sole and Exclusive Remedy.  Except for claims for intentional acts of fraud
by the Company or any Stockholder, from and after the Closing, the sole and
exclusive remedy for all Losses relating to this Agreement or the transactions
contemplated hereby shall be indemnification under this Article
X.  Notwithstanding the foregoing, this Section 10.7 shall not (i) operate to
interfere with or impede the operation under Section 2.5 or this Article X for
the resolution of certain disputes and payment of funds in respect thereof or
(ii) limit the rights of the parties to seek non-monetary equitable remedies
(including specific performance or injunctive relief) pursuant to Section 6.5
hereof.
 
ARTICLE XI - MISCELLANEOUS
 
11.1 Entire Agreement.  This Agreement, together with its schedules and
exhibits, the Company Documents, Stockholder Documents, Purchaser Documents, the
Related Documents and all other ancillary agreements, documents and instruments
to be delivered in connection herewith, contain the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements, either oral or written.  
 

 
46

--------------------------------------------------------------------------------

 

 
11.2 Amendment and Waiver.  This Agreement may be amended only by an instrument
in writing signed by duly authorized representatives of Purchaser and the
Representative.  Any party hereto may extend the time for the performance of any
of the obligations or other acts required hereunder or waive compliance with any
of the agreements or conditions contained herein.  Any such extension or waiver
shall be valid only if set forth in an instrument in writing signed by the party
or parties to be bound thereby.  No action taken, including any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representation, warranty, covenant or
agreement.
 
11.3 Assignment.  No party hereto shall assign or otherwise transfer this
Agreement or any of its rights hereunder, or delegate any of its obligations
hereunder, without the prior written consent of the other parties hereto;
provided, however, that Purchaser may assign this Agreement and any or all
rights or obligations hereunder (including, without limitation, the right to
seek indemnification hereunder) to any Person from which it has borrowed money
or any Person to which Purchaser or any of its Affiliates proposes to sell all
or substantially all of the assets relating to the business of the Company
and/or the Subsidiaries (provided that Purchaser remains liable for its
obligations hereunder).  Subject to the foregoing, this Agreement and the rights
and obligations set forth herein shall inure to the benefit of, and be binding
upon the parties hereto, and each of their respective successors, heirs and
permitted assigns.
 
11.4 Waivers.  No waiver by any party, whether express or implied, of its rights
under any provision of this Agreement shall constitute a waiver of the party’s
rights under such provisions at any other time or a waiver of the party’s rights
under any other provision of this Agreement.  No failure by any party to take
any action against any breach of this Agreement or default by another party
shall constitute a waiver of the former party’s right to enforce any provision
of this Agreement or to take action against such breach or default or any
subsequent breach or default by the other party.  To be effective any waiver
must be in writing and signed by the waiving party.
 
11.5 Governing Law; Venue; Waiver of Jury Trial.  This Agreement shall be
governed by the laws of the Commonwealth of Massachusetts, without giving effect
to any choice of law or conflict of law provision or rule that would cause
application of the laws of any jurisdiction other than the Commonwealth of
Massachusetts.  Except as otherwise provided under Sections 2.5 and 10.6(e),
each of the parties to this Agreement irrevocably submits to the non-exclusive
jurisdiction of the Courts of the Commonwealth of Massachusetts, for the purpose
of any Action arising out of or relating to this Agreement.  The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such Action brought in such Court or any defense of inconvenient forum for the
maintenance of such Action.  Each of the parties to this Agreement consents to
service of process by delivery pursuant to Section 11.9 hereof and agrees that a
final judgment in any Action shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
Law.  Each of the parties hereto waives any right to trial by jury with respect
to any action related to or arising out of this Agreement or Related Document or
any transaction contemplated hereby.
 

 
47

--------------------------------------------------------------------------------

 

11.6 Interpretation.  The schedules and exhibits attached hereto are an integral
part of this Agreement.  All schedules and exhibits attached to this Agreement
are incorporated herein by this reference and all references herein to this
“Agreement” shall mean this Agreement together with all such schedules and
exhibits.  When a reference is made in this Agreement to Sections, subsections,
schedules or exhibits, such reference shall be to a Section, subsection,
schedule or exhibit to this Agreement unless otherwise indicated.  The words
“include,” “includes” and “including” when used herein shall be deemed in each
case to be followed by the words “without limitation.”  The word “herein” and
similar references mean, except where a specific Section or Article reference is
expressly indicated, the entire Agreement rather than any specific Section or
Article.  The table of contents and the headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  As used herein, all pronouns shall include
the masculine, feminine, neuter, singular and plural thereof whenever the
context and facts require such construction.  Certain sections of the Disclosure
Schedule contain disclosures which include more information than is required by
the Sections of the Agreement to which such sections relate and such additional
disclosure shall not be deemed to mean that such information is required by such
related Sections of the Agreement.  Headings have been inserted on the sections
of the Disclosure Schedule for convenience of reference only and shall to no
extent have the effect of amending or changing the express description of the
sections of the Disclosure Schedule as set forth in this Agreement.  Nothing
contained in this Agreement, express or implied, is intended to confer upon any
Person, other than the parties hereto, any benefit, right or remedy, except that
the provisions of Section 6.6 shall inure to the benefit of the Persons referred
to therein.
 
11.7 Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party.  Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.
 
11.8 Notices.  All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if delivered personally
or sent by nationally-recognized overnight courier or by registered or certified
mail, postage prepaid, return receipt requested, addressed as follows:
 
If to Purchaser:                     DXP Enterprises, Inc.
                7272 Pinemont Drive
                Houston, TX 77040
                Attention: David R. Little, Chief Executive Officer
 
With copies to:         Looper Reed & McGraw
                1300 Post Oak Blvd., Suite 2000
                Houston, TX 77056
                Attention:  Gary A. Messersmith
 

 
48

--------------------------------------------------------------------------------


If to the Company:                Vertex Corporate Holdings, Inc.
c/o PFI, LLC d/b/a Vertex Fasteners
525 Pleasant Street
Attleboro, MA  02703
Attention:  David M. Hirsch, CEO
 
With copies to:                     Roberts, Carroll, Feldstein & Peirce
10 Weybosset Street – 8th Floor
Providence, RI  02903
Attention:  Edward D. Feldstein, Esq.
 
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
One Financial Center
Boston, MA  02111
Attention:  Daniel H. Follansbee, Esq.
 
If to Representative:            Watermill-Vertex Enterprises, LLC
c/o The Watermill Group
One Cranberry Hill
750 Marrett Road, Suite 401
Lexington, MA  02421
 
With copies to:                     Mintz, Levin, Cohn, Ferris, Glovsky and
Popeo, P.C.
One Financial Center
Boston, MA 02111
Attention:  Daniel H. Follansbee, Esq.
 
or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith.  All such
notices or communications shall be deemed to be received (a) in the case of
personal delivery, on the date of such delivery, (b) in the case of
nationally-recognized overnight courier, on the next Business Day after the date
when sent, and (c) in the case of mailing, on the third Business Day following
the date on which the piece of mail containing such communication was posted.
 
11.9 Representation by Counsel.  Each party hereto acknowledges that it has been
advised by legal and any other counsel retained by such party in its sole
discretion.  Each party acknowledges that such party has had a full opportunity
to review this Agreement and all related exhibits, schedules and ancillary
agreements and to negotiate any and all such documents in its sole discretion,
without any undue influence by any other party hereto or any third party.
 

 
49

--------------------------------------------------------------------------------

 
11.10 Construction.  The parties have participated jointly in the negotiations
and drafting of this Agreement and in the event of any ambiguity or question of
intent or interpretation, no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.
 
Headings.  The article and section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
11.11 Counterparts.  This Agreement may be executed in two or more counterparts,
any one of which need not contain the signatures of all parties, but all of
which counterparts when taken together will constitute one and the same
agreement.  Facsimile signatures shall constitute original signatures for all
purposes of this Agreement.
 
[Remainder of Page Intentionally Left Blank]
 


 

 
50

--------------------------------------------------------------------------------

 
NOW, THEREFORE, the parties hereto have executed this Stock Purchase Agreement
by their duly authorized representatives as of the date first written above.
 



PURCHASER:
 
DXP ENTERPRISES, INC.
 
By:  /s/ David R. Little                                                        
Name:  David R. Little
Title:  Chief Executive Officer
 


 
COMPANY:
 
VERTEX CORPORATE HOLDINGS, INC.
 
By:  /s/ Steven E. Karol                                                        
Name:  Steven E. Karol
Title:
 


 

 
51

--------------------------------------------------------------------------------

 
NOW, THEREFORE, the parties hereto have executed this Stock Purchase Agreement
by their duly authorized representatives as of the date first written above.
 



REPRESENTATIVE:
 
WATERMILL-VERTEX ENTERPRISES, LLC
 
By:  /s/ Steven E. Karol                                                        
Name:  Steven E. Karol
Title:
 
 
STOCKHOLDERS:
 
WATERMILL-VERTEX PARTNERS, L.P.
 
By:  /s/ Steven E. Karol                                                        
Name:  Steven E. Karol
Title:
 
HMK Enterprises, Inc.
 
By:  /s/ Steven E. Karol                                                        
Name:  Steven E. Karol
Title:
 
  /s/ Steven E. Karol                                                        
Steven E. Karol
 
The SEK Limited Partnership


By:  /s/ Steven E. Karol                                                        
Name:  Steven E. Karol
Title:
 
PALOMINO PARTNERS, LLC
 
By:  /s/ David M. Hirsch                                                        
Name:  David M. Hirsch
Title:  President
 
  /s/ Robert Ackerman                                                        
Robert Ackerman
 
  /s/ Monte Haymon                                                        
Monte Haymon
 

 
52

--------------------------------------------------------------------------------

 
NOW, THEREFORE, the parties hereto have executed this Stock Purchase Agreement
by their duly authorized representatives as of the date first written above.
 





  /s/ Timothy Eburne                                                        
Timothy Eburne
 


  /s/ Jane Karol   Howard Cooper
Jane Karol and Howard Cooper, as Joint Tenants with Right of Survivorship
 


  /s/ Lisa Velardo                                                        
Lisa Velardo
 


  /s/ Benjamin P.
Procter                                                        
Benjamin P. Procter
 


  /s/ Peter D’Entremont                                                        
Peter D'Entremont
 


  /s/ Brett L’Esperance                                                        
Brett L'Esperane
 

 
53

--------------------------------------------------------------------------------

 



 

